

Exhibit 10.3










PURCHASE AND SALE AGREEMENT


BETWEEN


PACIFIC EIH SACRAMENTO LLC, 
a Delaware limited liability company


AS SELLER,


and


KBS CAPITAL ADVISORS LLC,
a Delaware limited liability company


AS BUYER











--------------------------------------------------------------------------------




TABLE OF CONTENTS
1.
Purchase and Sale
1


2.
Purchase Price; Deposit; Escrow
2


3.
Buyer's Investigation
3


 
3.1
Scope of Investigation
3


 
3.2
Entry; Insurance; Indemnity
5


 
3.3
Title Matter; Buyer's Objections; Seller's Right to Cure
6


 
3.4
Buyer's Right to Terminate
8


 
3.5
Certain Miscellaneous Agreements
8


4.
As-Is Sale; Release and Indemnity
9


 
4.1
As-Is Sale
9


 
4.2
Release and Indemnity
10


 
4.3
Representations and Warranties of Seller
11


 
4.4
Seller's Knowledge
13


 
4.5
Survival of Limitations on Seller's Representations and Warranties
13


 
4.6
Representations and Warranties of Buyer
14


 
4.7
Survival of Buyer's Representations and Warranties
14


5.
Interim Operation of the Property
15


 
5.1
Before Expiration of the Investigation Period
15


 
5.2
After Expiration of the Investigation Period
16


 
5.3
Certain Leasing Transactions
16


 
5.4
No Other Agreements or Encumbrances
17


 
5.5
SNDAs
17


 
5.6
Operation and Maintenance of the Property
17


6.
Conditions to Closing
17


 
6.1
Conditions to Buyer's Obligations to Close
17


 
6.2
Conditions to Seller's Obligations to Close
19


7.
Closing and Transfer of Title
20


 
7.1
Closing Date
20





i

--------------------------------------------------------------------------------



 
7.2
Seller's Deliveries
20


 
7.3
Buyer's Deliveries
22


 
7.4
Possession of the Property
22


8.
Proations and Adjustments
22


 
8.1
General
22


 
8.2
Post Closing Reconciliation
25


 
8.3
Survival
26


9.
Risk of Loss and Insurance Proceeds
27


 
9.1
Minor Loss
27


 
9.2
Major Loss
27


10.
Default
28


11.
Expenses
29


12.
Brokers
30


13.
Assignment
30


14.
Notices
31


15.
Miscellaneous
32


 
15.1
Attorneys' Fees
32


 
15.2
Gender
33


 
15.3
Captions
33


 
15.4
Construction
33


 
15.5
Business Days; Deadlines
33


 
15.6
Entire Agreement
33


 
15.7
Recording
34


 
15.8
No Continuance
34


 
15.9
Time of Essence
34


 
15.10
Original Document
34


 
15.11
Governing Law
34


 
15.12
Acceptance of Offer
34


 
15.13
Confidentiality
34


 
15.14
Amendment
36





ii

--------------------------------------------------------------------------------



 
15.15
Waiver
36









iii

--------------------------------------------------------------------------------



LIST OF SCHEDULES
1.1    Description of the Land
3.1(i)    3-14 Audit Documents
3.5    Certain Miscellaneous Agreements
4.3(g)    List of Leases and Amendments
5.3    Certain Leases Under Which Seller Will Pay Leasing Costs


iv

--------------------------------------------------------------------------------



LIST OF EXHIBITS
Exhibit A
—    Estoppel Certificate

Exhibit B
—    Grant Deed

Exhibit C
—    Bill of Sale

Exhibit D
—    Assignment and Assumption of Leases

Exhibit E
—    Assignment and Assumption of Miscellaneous Agreements

Exhibit F
—    Assignment and Assumption of Permits, Intangible Property and Warranties

Exhibit G
—    Seller’s Closing Certification

Exhibit H
—    FIRPTA Affidavit

Exhibit I
—    Owner’s Statement

Exhibit J
—    Letter to Tenants

Exhibit K
—    Notice to Vendors

Exhibit L
—    Buyer’s Closing Certification







v

--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated for reference
purposes as of April _28_, 2016, is made by and between PACIFIC EIH SACRAMENTO
LLC, a Delaware limited liability company (“Seller”), and KBS CAPITAL ADVISORS
LLC, a Delaware limited liability company (“Buyer”). This Agreement shall not be
effective until executed by both Buyer and Seller, and the date on which this
Agreement is executed by Buyer or Seller, whichever is later, as indicated on
the signature page hereto, shall be referred to herein as the “Effective Date.”
1.
PURCHASE AND SALE

Seller hereby agrees to sell to Buyer, and Buyer hereby agrees to purchase from
Seller, subject to the terms, covenants and conditions set forth herein, all of
the following property:
(a)    That certain real property located in the City and County of San
Francisco, State of California, commonly known as 353 Sacramento Street, and
more particularly described in Schedule 1.1 hereto (the “Land”);
(b)    The buildings, structures and improvements erected or located on the Land
(collectively, the “Improvements,” and together with the Land, collectively, the
“Premises”);
(c)    All of Seller’s right, title and interest, if any, in and to any rights
and appurtenances pertaining to the Land, including minerals, oil and gas
rights, air, water and development rights, roads, alleys, easements, streets and
ways adjacent to the Land, rights of ingress and egress thereto, any strips and
gores within or bounding the Land and in profits or rights or appurtenances
pertaining to the Land (the “Appurtenant Rights”);
(d)    All of Seller’s right, title, and interest, if any, in all tangible
personal property located on the Premises, including furniture, and equipment,
but excluding any of the same owned by Tenants (as defined below) (the “Personal
Property”);
(e)    All of Seller’s right, title, and interest in all leases in effect at the
closing of the purchase and sale contemplated hereunder (the “Closing”) for
portions of the Premises, any guaranties thereof (collectively, the “Leases”),
and any security deposits deposited by tenants of the Property (the “Tenants”)
in respect of such Leases;
(f)    All of Seller’s right, title, and interest in those agreements affecting
the Property that Buyer is required to assume pursuant to Section 3.5 below, or
that are the source of obligations Buyer is required to assume pursuant to
Section 5.1, 5.2 or 5.3 below (collectively, the “Miscellaneous Agreements”);
(g)    All of Seller’s right, title and interest, if any, in and to all
assignable permits and licenses to the extent the same pertain to the Premises
(collectively, the “Permits”);
(h)    All of Seller’s right, title and interest, if any, in and to all
assignable intangible property, if any, used exclusively in connection with the
occupancy and operation of the Premises (the “Intangible Property”); and


1

--------------------------------------------------------------------------------



(i)    All of Seller’s right, title and interest, if any, in and to all
assignable warranties of any contractor, manufacturer or materialman which
relate to the Improvements or the Personal Property (collectively, the
“Warranties”).
The Premises, Appurtenant Rights, Personal Property, Leases, Miscellaneous
Agreements, Permits, Intangible Property and Warranties are herein collectively
referred to as the “Property.”
2.
PURCHASE PRICE; DEPOSIT; ESCROW

(a)    The purchase price (“Purchase Price”) for the Property shall be One
Hundred Sixty-Nine Million Five Hundred Thousand and No/100 Dollars
($169,500,000.00), subject to adjustment as provided in Section 8 below, and
shall be paid as set forth in subparagraphs (b), (c) and (d) below.
(b)    Within one (1) business day following the Effective Date, Buyer shall
deposit in escrow with Chicago Title Insurance Company, 455 Market Street, Suite
2100, San Francisco, CA 94105 Attention: Terina Kung (the “Escrow Holder”), as
an initial deposit hereunder, the sum of One Million and No/100 Dollars
($1,000,000.00) (the “Initial Deposit”), together with an additional sum of One
Hundred Dollars ($100.00) (the “Earnest Money”). The Earnest Money (but not the
Initial Deposit) shall be non-refundable under all circumstances and shall be
fully earned by Seller upon execution of this Agreement by Buyer and Seller as
consideration for Seller entering into this Agreement and affording Buyer the
opportunity to conduct its due diligence investigations hereunder. The Earnest
Money shall be released by Escrow Holder to Seller immediately upon delivery of
the Earnest Money to Escrow Holder, and Escrow Holder shall hold the Initial
Deposit pursuant to the terms of this Agreement. If Buyer timely delivers an
Approval Notice (as defined below) prior to the expiration of the Investigation
Period (as defined below) pursuant to Section 3.4 below, within one (1) business
day following the expiration of the Investigation Period, Buyer shall deposit
with Escrow Holder, as an additional deposit hereunder, an additional sum of
Seven Million and No/100 Dollars ($7,000,000.00) (the “Additional Deposit”). The
Initial Deposit the Additional Deposit, and, if applicable, the Extension
Deposit (as defined in Section 7.1 below), together with all interest accrued
thereon, are referred to herein as the “Deposit.” The Deposit shall at all times
before the Closing be invested in an interest-bearing account approved by Buyer
in writing. Buyer shall provide Escrow Holder with its taxpayer identification
number, and all interest earned on the Deposit shall be reported to the
appropriate tax authorities using Buyer’s taxpayer identification number. At the
Closing, the Earnest Money and the Deposit shall be applied to the Purchase
Price. If Buyer timely delivers an Approval Notice pursuant to Section 3.4 below
prior to the expiration of the Investigation Period, upon the expiration of the
Investigation Period, the Deposit shall become non-refundable (except as
otherwise expressly set forth herein).
(c)    The balance of the Purchase Price, subject to adjustment for any
prorations and credits provided hereunder, shall be deposited with Escrow Holder
by Buyer on the day of the Closing by wire transfer of immediately available
funds, in sufficient time for the Closing to occur and the disbursement of funds
to Seller pursuant to the terms hereof to be completed no later than 10:00 a.m.
Pacific Time on the day of the Closing.


2

--------------------------------------------------------------------------------



(d)    Within two (2) business days following the Effective Date, Seller shall
deliver a copy of this Agreement to Escrow Holder. This Agreement shall serve as
the initial escrow instructions. Counsel for Buyer and Seller are hereby
authorized to execute any further escrow instructions necessary or desirable,
and consistent with the terms hereof, in connection with the escrow established
for this transaction by Escrow Holder (the “Escrow”). Escrow Holder shall be the
“Reporting Person” pursuant to Internal Revenue Code Section 6045(e) with
respect to the transaction contemplated by this Agreement.
3.
BUYER’S INVESTIGATION

3.1
Scope of Investigation

Buyer shall have the period which commenced on April 11, 2016, and which will
end on May 10, 2016 (the “Investigation Period”) to review and approve all
matters relating to the Property, including the following matters:
(a)    All matters relating to title to the Property, including (i) matters
disclosed by that certain preliminary title report dated March 18, 2016, or by
any underlying exception document referred to therein (the “Title Company”)
under Title Order No. FWPN-TO16000355-JM, and a copy of which has been provided
to Buyer, or disclosed by any updates thereof or supplements thereto, and
(ii) matters disclosed by any survey of the Property. Seller shall provide Buyer
with a copy of that certain survey dated April 15, 2011, and prepared by Isakson
& Associates Inc. under Job No. 201111, without representation or warranty of
any kind with respect thereto. At Buyer’s option and Buyer’s sole expense, Buyer
may coordinate all title matters directly with John Premac of Chicago Title
Insurance Company, 4041 MacArthur Blvd. #400, Newport Beach, CA 92660;
Telephone: (949) 724-3111 (“Buyer’s Title Representative”) in which case
Seller’s representative at the Title Company and Buyer’s Title Representative
shall enter into a sharing arrangement pursuant to which they shall share all
title insurance premiums payable in connection with the issuance of the Title
Policy (as defined below). Buyer may obtain, at Buyer’s sole cost and expense,
an updated ALTA survey of the Property, in form sufficient to satisfy the
requirements of the Title Company for the issuance of an ALTA owner’s policy of
title insurance, and a copy of which, as well as copies of any updates thereof
or supplements thereto, shall be provided by Buyer to Seller promptly upon
Buyer’s receipt thereof.
(b)    All matters relating to any governmental and other legal requirements
relating to the Property, such as taxes, assessments, zoning, use permit
requirements and building codes, including any certificates of occupancy, other
governmental permits and plans and specifications for the Property.
Notwithstanding any provisions of this Agreement to the contrary, Buyer shall
not file or cause to be filed any application or make any request (other than
inquiries of the public records) with any governmental or quasi-governmental
agency which would or could lead to a hearing before any governmental or
quasi-governmental agency or which would or could lead to a notice of violation
of law or municipal ordinance, order or requirement imposed by such an agency,
at the Property or any change in zoning, parcelization, licenses, permits or
other entitlements or any investigation or restriction on the use of the
Property, or any part thereof.
(c)    The physical condition of the Property, including the interiors,
exteriors, structures, pavements, utilities, and all other physical and
functional aspects of the Property, and including


3

--------------------------------------------------------------------------------



an investigation as to the presence of Hazardous Materials (as defined in
Section 4.1(b) below) at, on or under the Property and the compliance of the
Property with all Hazardous Materials Laws (as defined in Section 4.1(b) below).
(d)    Any easements and/or access rights affecting the Property.
(e)    To the extent in Seller’s possession or reasonable control, copies of the
following written materials relating to the Property shall be delivered to Buyer
within two (2) business days after the Effective Date, to the extent not
previously delivered to Buyer prior to the Effective Date:
(i)    Bills for property taxes and assessments for the 2014‑2015 and 2015‑2016
tax years;
(ii)    Any property condition reports or assessments prepared by third party
consultants with respect to the Property;
(iii)    Reports, studies, assessments and investigations related to the
presence of Hazardous Materials (as defined in Section 4.1(b) below) at, on or
under the Property and the compliance of the Property with all Hazardous
Materials Laws (as defined in Section 4.1(b) below);
(iv)    The Leases, any other leases and occupancy agreements affecting the
Property and all amendments thereto;
(v)    Profit and loss operating statements for the Property for the 2014, 2015
and 2016 year to date) calendar years; and
(vi)    Any maintenance and repair contracts and service or supply contracts
affecting the Property (excluding the property management contract).
(f)    To the extent in the possession of Seller or its property manager, the
following written materials relating to the Property, originals or true copies
of which shall be made available at the Property or in an electronic data room,
within two (2) business days after the Effective Date:
(i)    Plans and specifications for the Property;
(ii)    Certificates of occupancy;
(iii)    The correspondence files for all Tenants;
(iv)    All written agreements entered into by Seller with third parties
affecting the Property which are not provided to Buyer pursuant to
Section 3.1(a) above or encompassed within any of the other subparagraphs of
Section 3.1(e) or this Section 3.1(f) (excluding the property management
contract and any proprietary matters, such as tax returns, financial
projections, loan documents, appraisals, documents related to the transaction
pursuant to which Seller purchased the Property, and documents related to
negotiations with Buyer or any other potential purchasers of the Property).


4

--------------------------------------------------------------------------------



(g)    All matters relating to the feasibility of Buyer’s proposed ownership of
the Property.
(h)    Natural hazards disclosure statements for the Property, as required under
California law, to be delivered to Buyer within fifteen (15) days after the
Effective Date. The natural hazards disclosure statements shall be based on a
report or reports of a licensed engineer, land surveyor, geologist, or expert in
natural hazard discovery, which report or reports shall be attached to such
natural hazards disclosure statement. Buyer acknowledges that the natural
hazards disclosure statements shall be based solely on the information contained
in the report or reports attached thereto, and Seller shall have no liability
for any inaccuracy in such reports, except to the extent that Seller has actual
knowledge of the inaccuracy at the time the corresponding natural hazards
disclosure statement is signed by Seller.
(i)    Buyer has informed Seller that Buyer is required by law to complete with
respect to certain matters relating to the Property an audit commonly known as a
“3-14” Audit (“Buyer’s 3-14 Audit”). In connection with the performance of
Buyer’s 3-14 Audit, Seller shall during the Investigation Period deliver to
Buyer, concurrently with the delivery of the other due diligence materials
contemplated by this Section 3.1, (i) the documents which are described on
Schedule 3.1(i) attached hereto, to the extent in existence and in Seller’s
possession (collectively, the “Buyer’s 3-14 Audit Documents”), and (ii) provide
to Buyer in written form, answers to such questions relating to the Property
and/or the Buyer’s 3‑14 Audit Documents as Buyer or its auditors may reasonably
request, to the extent such information is in existence and in Seller’s
possession. Seller’s answers to the questions pursuant to sub-clause (ii) above
shall not constitute representations and warranties of Seller and Seller shall
have no liability to Buyer or its auditors with respect thereto. Buyer’s
completion of Buyer’s 3-14 Audit shall not be a condition precedent to Buyer’s
obligation to consummate the transaction contemplated by this Agreement and
Buyer shall satisfy itself with regard to Buyer’s 3-14 Audit prior to the
expiration of the Investigation Period.
3.2
Entry; Insurance; Indemnity

(a)    Pursuant to that certain Access Agreement (the “Access Agreement”) dated
April 12, 2016, by Seller and Buyer, Buyer shall have the right, in compliance
with the requirements of the Access Agreement and this Section 3.2, to enter on
any portion of the Premises for the limited purpose of conducting “Inspections”
(as defined in the Access Agreement). Buyer shall conduct such entries and any
Inspections in connection therewith so as to minimize disruption at the Property
or interference with Seller’s business or with Tenants and otherwise in a manner
reasonably acceptable to Seller.
(b)    Buyer’s indemnification of Seller pursuant to Section 12 of the Access
Agreement shall extend to the partners, members, trustees, shareholders,
directors and officers of Seller, any party owning a direct or indirect interest
in Seller, the affiliates of Seller, and the partners, members, trustees,
shareholders, directors, officers, employees and agents of each of the foregoing
parties (such parties are referred to collectively with Seller as the
“Seller-Related Parties”).


5

--------------------------------------------------------------------------------



3.3
Title Matters; Buyer’s Objections; Seller’s Right to Cure

(a)    Disapproved Matters.
(i)    For the period commencing on the Effective Date and ending on May 2, 2016
(the “Title Review Period”) Buyer shall have the right, by written notice to
Seller (a “Disapproval Notice”), to disapprove any matter relating to title of
the Property.
(ii)    If any material matter relating to title of the Property first arises
after the expiration of the Title Review Period, and is not created or caused by
Buyer (a “Subsequent Title Matter”), then Buyer shall have the right to
disapprove such matter by delivering a Disapproval Notice to Seller within
five (5) days after Buyer first becomes aware of such matter.
(iii)    All matters relating to title to the Property to which Buyer objects
pursuant to Section 3.3(a)(i) or 3.3(a)(ii) above shall be referred to as
“Disapproved Matters.” All matters relating to title to the Property which are
not either Disapproved Matters or matters which Seller is obligated to cure
pursuant to Section 3.3(b) below shall be deemed approved by Buyer.
(b)    Seller’s Right to Undertake Curative Action. Within four (4) business
days after Seller’s receipt of a Disapproval Notice (including any Disapproval
Notice given pursuant to 3.3(a)(ii) above with respect to a Subsequent Title
Matter), Seller may give written notice to Buyer (a “Cure Notice”) of (i) any
Disapproved Matters set forth in such Disapproval Notice with respect to which
Seller is willing to undertake any curative action before the Closing, and
(ii) the nature of each such curative action that Seller is willing to undertake
(individually and collectively, “Curative Action”). Except as expressly set
forth in any Cure Notice, Seller shall be deemed to have elected not to
undertake any Curative Action with respect to any Disapproved Matters. If
(1) the Curative Action set forth by Seller in any Cure Notice consists of
anything less than the complete and unconditional cure of all Disapproved
Matters set forth in the Disapproval Notice to which such Cure Notice relates,
or (2) Seller does not reply to a Disapproval Notice within four (4) business
days after Seller’s receipt thereof, then Buyer may terminate this Agreement by
giving written notice to Seller no later than 5:00 p.m. California time on the
second (2nd) business day after receipt of such Cure Notice or the expiration of
such four (4) business day period without reply from Seller, as the case may be.
If Buyer so elects to terminate this Agreement, then the Deposit shall be
returned to Buyer, and neither party shall have any further rights or
obligations hereunder except as expressly provided herein. If Buyer does not so
elect to terminate this Agreement, then Buyer shall be deemed to have waived its
disapproval of all Disapproved Matters set forth in such Disapproval Notice
except to the extent of Seller’s agreement pursuant to the Cure Notice to
undertake Curative Action with respect thereto. Unless Buyer terminates this
Agreement pursuant to the foregoing, if Seller gives Buyer one or more Cure
Notices, then (A) Seller shall use commercially reasonable efforts to complete
the Curative Action set forth therein on or before the Closing Date, and (B) it
shall be a condition to Buyer’s obligation to purchase the Property hereunder,
but not a covenant of Seller, that all Curative Action shall actually be
performed on or before the Closing Date. Notwithstanding the foregoing or
anything else contained herein, and whether or not included in Buyer’s
Disapproval Notice or Seller’s Cure Notice, Seller shall remove at or before the
Closing (x) the liens of any deeds of trust, mortgages or security interests
voluntarily created by Seller against the Property, and (y) any other monetary
liens or obligations voluntarily created by Seller (other than current


6

--------------------------------------------------------------------------------



taxes and other assessments not yet delinquent and current and future
installments payable on assessment bonds); it being understood and agreed that
Seller shall in no event be deemed to have voluntarily created (nor shall Seller
be required to remove) any monetary lien caused or created by Buyer or any
Tenant. Notwithstanding the foregoing, if (i) a mechanics’ lien or liens are
filed against the Property by a subcontractor or contractor arising out of work
contracted for by any Tenant(s), (ii) the amounts of such liens in aggregate
exceeds Two Hundred Fifty Thousand Dollars ($250,000), and (iii) Seller elects
not to cause the Title Company to insure over such liens for the benefit of
Buyer, then Buyer shall have the right to terminate this Agreement by written
notice to Seller given within two (2) business days after the first to occur of:
(x) Buyer’s receipt of Seller’s written notice that Seller is not electing to
cause the Title Company to insure over such liens (and Seller shall have no
obligation to do so), or (y) the expiration of the four (4) business day period
for Seller to give a Cure Notice with respect thereto without Seller giving such
a Cure Notice. If Buyer timely exercises its right to terminate this Agreement
pursuant to the preceding sentence, the Deposit shall be returned to Buyer, and
neither party shall have any further rights or obligations hereunder except as
expressly provided herein.
(c)    Extension of Closing Date. If any situation described in
Section 3.3(a)(ii) above occurs, and the respective time periods afforded Buyer
and Seller to make any elections and give notices with respect thereto as
permitted under Sections 3.3(a) and (b) will extend beyond the fifth (5th) day
before the Closing Date, then the Closing Date shall be postponed until five (5)
days after the disposition of such matter is determined in accordance with the
provisions of this Section 3.3.
(d)    Agreement of Title Company to Insure Over Disapproved Matters.
Notwithstanding Seller’s unwillingness to agree to completely and
unconditionally cure any Disapproved Matter, Buyer may obtain the agreement of
the Title Company to omit such Disapproved Matter from the schedule of
exceptions to the Title Policy (as defined in Section 6.1 below) or to
affirmatively insure over such Disapproved Matter by endorsement to the Title
Policy. Any agreement of the Title Company to so omit or insure shall be a
matter solely between Buyer and the Title Company, and the same shall not be
condition to Closing, except to the extent the Title Company’s agreement to so
omit or insure is based upon Seller’s agreement pursuant to the Cure Notice to
undertake Curative Action with respect to such Disapproved Matter and Seller
fails to undertake such Curative Action prior to the Closing. Further, with
regard to Seller’s obligation to convey title to the Property, any Disapproved
Matter which Seller has not agreed to completely and unconditionally cure shall
be a Permitted Exception (as defined in subparagraph (e) below) to the Deed (as
defined in Section 7.2(a) below) notwithstanding the Title Company’s agreement
to omit such Disapproved Matter from the Title Policy or to affirmatively insure
against such Disapproved Matter by endorsement to the Title Policy, and Buyer
shall only seek recourse against the Title Company, and not Seller, with respect
to any such Disapproved Matter.
(e)    Permitted Exceptions. The Deed shall be subject to the following matters
(the “Permitted Exceptions”):
(i)    general real estate taxes not yet due and payable as of the date of
Closing;


7

--------------------------------------------------------------------------------



(ii)    the Leases;
(iii)    the Miscellaneous Agreements (provided that the same shall not be
reflected as exceptions to the recorded Deed);
(iv)    all title matters relating to the Property, other than Disapproved
Matters, that are (1) discoverable by means of an accurate survey or inspection
of the Property or by making inquiry of persons in possession, or (2) disclosed
to Buyer in writing before the Closing;
(v)    all Disapproved Matters Seller has not completely and unconditionally
agreed to cure, except to the extent, if any, Seller has agreed to undertake
Curative Action pursuant to a Cure Notice; and
(vi)    all other exceptions created or agreed to by Buyer.
3.4
Buyer’s Right to Terminate

Buyer shall have the right to terminate this Agreement by delivering to Seller,
not later than 5:00 p.m. California time on the last day of the Investigation
Period, written notice that Buyer elects to terminate this Agreement. Buyer may
elect to terminate this Agreement pursuant to this Section 3.4 for any reason
based on Buyer’s sole judgment, or for no reason at all. In the event Buyer
terminates (or is deemed to have terminated) this Agreement pursuant to this
Section 3.4 or pursuant to any provision of Section 3.3, the Initial Deposit,
together with all interest earned thereon, shall be returned promptly to Buyer
and, except for any provisions of this Agreement which expressly state that they
shall survive the termination of this Agreement, this Agreement shall be
terminated and canceled in all respects and neither Buyer nor Seller will have
any further rights or obligations hereunder. If Buyer does not duly terminate
this Agreement in accordance with this Section 3.4 and determines to proceed
with the purchase of the Property, then Buyer shall, before the end of the
Investigation Period, so notify Seller in writing (an “Approval Notice”) in
which event this Agreement shall remain in full force and effect and Buyer shall
have no further right to terminate this Agreement under this Section. If Buyer
does not deliver a termination notice or an Approval Notice to Seller prior to
the expiration of the Investigation Period as provided above, Buyer shall be
deemed to have elected to terminate this Agreement pursuant to this Section 3.4.
3.5
Certain Miscellaneous Agreements

At the Closing, Seller’s rights and obligations under those agreements set forth
on Schedule 3.5 attached hereto shall be assigned to and assumed by Buyer,
except for any specific agreements which Buyer notifies Seller prior to the
expiration of the Investigation Period that Buyer elects not to assume
(“Rejected Agreements”). Seller shall terminate all property management and
leasing agreements affecting the Property and all Rejected Agreements, if any,
by the Closing Date. Notwithstanding anything contained herein to the contrary,
Buyer hereby agrees to accept and assume all agreements set forth on
Schedule 3.5 (other than property management or leasing agreements) which cannot
be terminated by Seller (i) without cause, (ii) upon thirty (30) days’ (or less)
notice, or (iii) without payment of a premium or penalty.


8

--------------------------------------------------------------------------------



4.
AS-IS SALE; RELEASE AND INDEMNITY

4.1
As-Is Sale

(c)    Buyer acknowledges and agrees that it will have been given, before the
expiration of the Investigation Period, a full opportunity to inspect and
investigate each and every aspect of the Property, either independently or
through agents of Buyer’s choosing. The closing of escrow for the purchase of
the Property by Buyer shall conclusively constitute Buyer’s approval of each and
every aspect of the Property, except as otherwise specifically provided herein.
(d)    Except with respect to any representations expressly made by Seller in
this Agreement, Seller: (i) makes no representations or warranties concerning
the Property, income derived therefrom or any matters pertaining thereto; and
(ii) makes no representations or warranties with respect to the physical
condition or any other aspect of the Property, including, without limitation:
(A) the structural integrity of, or the quality of any labor and materials used
in the construction of, any improvements on the Land; (B) the conformity of the
Improvements to any plans or specifications for the Property (including any
plans and specifications that may have been or which may be provided to Buyer by
Seller); (C) the compliance of the Property or its operation with any applicable
codes, laws, regulations, statutes, ordinances, covenants, conditions and
restrictions of any governmental or quasi-governmental entity or of any other
person or entity, including zoning or building code requirements; (D) the
existence of soil instability, past soil repairs, soil additions or conditions
of soil fill or susceptibility to landslides; (E) the sufficiency of any
undershoring; (F) the sufficiency of any drainage; (G) whether the Land is
located wholly or partially in any flood plain or flood hazard boundary or
similar area; (H) the existence or non-existence of underground storage tanks;
(I) any other matter affecting the stability or integrity of the Land or any
buildings or improvements situated on or as part of the Improvements; (J) the
availability, quality, nature, adequacy and physical condition of public
utilities and services for the Property; (K) the habitability, merchantability,
fitness, suitability, functionality, value or adequacy of the Property or any
component or system thereof for any intended use; (L) the potential for further
development of the Property; (M) the existence of vested land use, zoning or
building entitlements affecting the Premises; (N) the quality, nature, adequacy
and physical condition of the Property, including the structural elements,
foundations, roofs, appurtenances, access, landscaping, parking facilities and
the electrical, mechanical, HVAC, plumbing, sewage, and utility systems,
facilities and appliances; (O) the quality and nature of any groundwater;
(P) the zoning or other legal status of the Property or any other public or
private restrictions on use of the Property; (Q) the presence of any Hazardous
Materials (as defined below) or mold or any mold-like substance on, in, under or
about the Property or any nearby property; (R) the condition of title to the
Property; (S) the Leases, Miscellaneous Agreements, or other agreements
affecting the Property; and (T) the economics of the operation of the Property.
Except with respect to any representations expressly made by Seller in this
Agreement, Buyer expressly acknowledges that the Property is being sold and
accepted “AS IS, WHERE IS” and is being accepted without any representation or
warranty, including any representation or warranty by Seller or any agent,
officer, employee or representative of Seller. Buyer agrees to make such
investigations of the condition of the Property as Buyer deems adequate and
shall rely solely upon its own investigation of such condition and not upon any
statement of Seller except as may be expressly stated in this Agreement. As used
herein, “Hazardous Materials” means any material, substance or waste designated
as hazardous, toxic,


9

--------------------------------------------------------------------------------



radioactive, injurious or potentially injurious to human health or the
environment, or as a pollutant or contaminant, or words of similar import, under
any Hazardous Materials Law (as defined below), including, but not limited to,
petroleum and petroleum products, asbestos, polychlorinated biphenyls, urea
formaldehyde, radon gas, radioactive matter, medical waste, mold, and chemicals
which may cause cancer or reproductive toxicity. As used herein, “Hazardous
Materials Law” means any federal, state or local law, statute, regulation or
ordinance now or hereafter in force, as amended from time to time, pertaining to
materials, substances or wastes which are injurious or potentially injurious to
human health or the environment or the release, disposal or transportation of
which is otherwise regulated by any agency of the federal, state or any local
government with jurisdiction over the Property or any such material, substance
or waste removed therefrom, or in any way pertaining to pollution or
contamination of the air, soil, surface water or groundwater, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. Section 9601 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901 et seq.), the
Clean Water Act (33 U.S.C. Section 1251 et seq.), the Safe Drinking Water Act
(42 U.S.C. Section 300f et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. Section 1801 et seq.), the Toxic Substance Control Act (15 U.S.C.
Section 2601 et seq.), the Hazardous Substance Account Act (California Health
and Safety Code Section 25300 et seq.), the Hazardous Waste Control Law
(California Health and Safety Code Section 25100 et seq.), the Medical Waste
Management Act (California Health and Safety Code Section 25015 et seq.), and
the Porter‑Cologne Water Quality Control Act (California Water Code
Section 13000 et seq.).
4.2
Release and Indemnity

(a)    Without limiting the provisions of Section 4.1, effective as of the
Closing Buyer on behalf of itself, any assignee of Buyer pursuant to Section 13
hereof, the owners of any direct or indirect interest in Buyer or such assignee,
and any officers, directors, trustees or managers of any of the foregoing
(collectively, the “Releasing Parties”), waives any right of the Releasing
Parties to recover from the Seller-Related Parties, and forever releases,
covenants not to sue and discharges the Seller-Related Parties from, any and all
damages, demands, claims, losses, liabilities, penalties, fines, liens,
judgments, costs or expenses whatsoever, including reasonable attorneys’ fees
and costs, whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with the physical
condition of the Property, including, but not limited to, the presence of any
Hazardous Materials on, in, under or about the Property, (i) except for any
liability of Seller for any breach of any representation or warranty set forth
in Section 4.3 below, which liability shall survive the Closing only for the
Survival Period (as defined in Section 4.5 below) and shall be subject to the
limitation on liability set forth in Section 4.5 below, and (ii) except with
respect to Seller’s fraud, which liability shall survive the Closing for the
applicable statute of limitations and shall not be subject to the limitation on
liability set forth in Section 4.5 below.
(b)    The release set forth in Section 4.2(a) above includes claims,
liabilities and other matters of which Buyer is presently unaware or which Buyer
does not presently suspect to exist which, if known by Buyer, would materially
affect Buyer’s willingness to enter into the release of the Seller-Related
Parties set forth in Section 4.2(a). In this connection and to the fullest
extent permitted by law, Buyer hereby agrees, represents and warrants that Buyer
realizes and


10

--------------------------------------------------------------------------------



acknowledges that factual matters now unknown to it may have given or may
hereafter give rise to causes of action, claims, demands, debts, controversies,
damages, costs, losses and expenses which are presently unknown, unanticipated
and unsuspected, and Buyer further agrees, represents and warrants that the
release set forth in Section 4.2(a) has been negotiated and agreed upon in light
of that realization and that Buyer nevertheless hereby intends to release,
discharge and acquit the Seller-Related Parties from any such unknown causes of
action, claims, demands, debts, controversies, damages, costs, losses and
expenses, (i) except for any liability of Seller for any breach of any
representation or warranty set forth in Section 4.3 below, which liability shall
survive the Closing only for the Survival Period and shall be subject to the
limitation on liability set forth in Section 4.5 below, and (ii) except with
respect to Seller’s fraud, which liability shall survive the Closing for the
applicable statute of limitations and shall be not subject to the limitation on
liability set forth in Section 4.5 below. Buyer further represents and warrants
that it has the authority to bind the Releasing Parties to the terms of this
Section 4.2. In connection with the release set forth in Section 4.2(a) above,
Buyer expressly waives the benefits of Section 1542 of the California Civil Code
which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
(c)    The provisions of this Section 4.2 shall survive the Closing.
4.3
Representations and Warranties of Seller

Seller represents and warrants to Buyer as follows:
(a)    Seller is a limited liability company, duly organized, validly existing
and in good standing under the laws of Delaware, and qualified to transact
business and in good standing in the State of California.
(b)    Seller has the power and authority to enter into this Agreement and
convey the Property to Buyer and to execute and deliver the other documents
referred to herein and to perform hereunder and thereunder on behalf of Seller.
This Agreement has been duly authorized, executed and delivered by Seller.
(c)    Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated by this Agreement, nor the compliance with the
terms and conditions hereof will violate, in any material respect, any statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restrictions of any government, governmental agency or court to which Seller is
subject.
(d)    Seller is not required to obtain the consent or approval of any
government agency, department or other government body to enter into this
Agreement or if required, any such required consents or approvals have been
obtained.


11

--------------------------------------------------------------------------------



(e)    There are no general assignments for the benefit of creditors, or
voluntary or involuntary proceedings in bankruptcy, existing, pending or, to
Seller’s knowledge, threatened against Seller.
(f)    Seller is not a Prohibited Person. As used herein, “Prohibited Person”
means an individual, corporation, partnership, joint venture, association, joint
stock company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”), is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom
U.S. Persons may not transact business or must limit their interactions to types
approved by OFAC (i.e., so-called “Specially Designated Nationals” and “Blocked
Persons”) or otherwise.
(g)    To Seller’s knowledge, the only Leases affecting the Property as of the
Effective Date are set forth in the list of leases and amendments attached
hereto as Schedule 4.3(g). To Seller’s knowledge, the copies of Leases to be
made available to Buyer for its review pursuant to Section 3.1(e)(iv) above,
shall be true, correct and complete.
(h)    To Seller’s knowledge, the reports, studies, assessments, investigations
and other materials to be made available to Buyer for its review pursuant to
Section 3.1(e)(iii) above, shall constitute all written reports prepared by
third-party consultants in the possession, custody or control of Seller or its
property manager related to the presence of Hazardous Materials at, on or under
the Property and the compliance of the Property with Hazardous Materials Laws;
provided that Seller makes no representation or warranty as to whether Buyer is
entitled to rely on any such reports, studies, assessments, investigations or
other materials, and if Buyer desires to rely on the same, Buyer shall be
responsible for obtaining, at its sole cost and expense, written permission from
the preparer of any such items.
(i)    To Seller's knowledge, there is no litigation or governmental proceeding
(including, but not limited to, any condemnation proceeding) pending or
threatened in writing with respect to the Property, or with respect to Seller
which impairs Seller’s ability to perform its obligations under this Agreement,
except for personal injury actions for which there is adequate insurance
coverage.
(j)    Except as set forth in Schedule 5.3 attached hereto and made a part
hereof, there are no unpaid leasing commissions or tenant improvement costs for
which Seller is responsible as landlord under the primary term of any Leases as
of the Effective Date (excluding any renewals, extensions or expansions under
Leases exercised after the Effective Date).
(k)    To Seller’s knowledge, Seller has received no written notice from any
government agency, department or other government body of any violation of any
Federal, State or local law,


12

--------------------------------------------------------------------------------



statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restrictions applicable to the Property (including, without limitation,
any Hazardous Materials Law) that has not been corrected or otherwise remedied.
(l)    Seller has no employees.
4.4
Seller’s Knowledge

As used in this Agreement or in any documents delivered pursuant hereto, the
phrases “to Seller’s knowledge,” “known to Seller,” “Seller has not received any
notice,” or “Seller has not received any written notice” (or similar words),
shall mean that the representations and warranties (or other provisions)
qualified by any of such phrases are made without investigation of the matters
stated therein and are based solely on the current actual knowledge of Mike
Simons.
4.5
Survival of and Limitations on Seller’s Representations and Warranties

All representations and warranties contained in Section 4.3 are qualified by any
information contained in any documents or other material made available to Buyer
in connection with its review of matters pertaining to the Property pursuant to
Section 3 above, including any title report or survey made available to Buyer.
All representations and warranties of Seller set forth in Section 4.3 are made
as of the Effective Date. Seller, promptly upon learning thereof, shall notify
Buyer in writing of any event, occurring prior to Closing, which would cause any
of Seller’s representations or warranties set forth in this Agreement to be
untrue or incorrect as of Closing in any material respect. In addition, as of
the Closing Date, Seller shall provide Buyer with a certification regarding the
accuracy of such representations and warranties as of such date, including any
exceptions or qualifications thereto as of such date (“Seller’s Closing
Certification”). If any exceptions or qualifications to such representations and
warranties set forth in Seller’s Closing Certification are material, were not
known to Buyer as of the expiration of the Investigation Period, and are not
acceptable to Buyer in its sole discretion, Buyer may terminate this Agreement
and receive a refund of the Deposit, but Seller shall have no liability to Buyer
as a result of such qualification and exceptions, except to the extent Seller
knew the applicable representation or warranty was false when made on the
Effective Date, in which event, Buyer shall be permitted to recover Buyer’s Out
of Pocket Costs pursuant to, and subject to the limitations set forth in,
Section 10(b)(ii) below. Notwithstanding the foregoing, Buyer shall have no
right to terminate this Agreement pursuant to the foregoing sentence for any
exception or qualification to Section 4.3(i) pertaining to any condemnation or
eminent domain proceedings, unless such representation and warranty was not
accurate as of the Effective Date and Seller had knowledge of such inaccuracy as
of the Effective Date, it being agreed that in all other cases, Buyer’s right to
terminate this Agreement in the event of any condemnation or eminent domain
proceeding or threatened condemnation or eminent domain proceeding shall be
solely as provided in Section 9 hereof. In addition, in the event Buyer is
actually aware prior to the Closing that any of the representations or
warranties set forth in Section 4.3 are not true, correct or complete, and Buyer
nonetheless proceeds with the purchase of the Property, such representations and
warranties shall be deemed to be qualified by all matters of which Buyer is
actually aware, and Buyer shall have no claim for breach of any such
representation or warranty to the extent it is actually aware prior to the
Closing of any inaccuracies therein. The


13

--------------------------------------------------------------------------------



representations and warranties of Seller set forth in Section 4.3, as qualified
by all matters of which Buyer is actually aware as of the Closing and by any
exceptions and qualifications set forth on Seller’s Closing Certification, as
qualified by all matters of which Buyer is actually aware as of the Closing,
shall survive the Closing of the transaction contemplated in this Agreement and
the delivery of the Deed from Seller to Buyer for a period of nine (9) months
from and after the Closing Date (the “Survival Period”); provided, however, that
Buyer must give Seller written notice of any claim Buyer may have against Seller
for breach of any such representations and warranties set forth in Section 4.3
(as modified by any exceptions and qualifications set forth on Seller’s Closing
Certification), prior to the expiration of the Survival Period. Any such claim
which Buyer may have which is not so asserted prior to the expiration of the
Survival Period shall not be valid or effective, and Seller shall have no
liability with respect thereto. Notwithstanding any provision of this Agreement
to the contrary, in no event shall Seller’s liability for any breach of any
representation or warranty under this Agreement or pursuant to Seller’s Closing
Certification exceed Two Million Three Hundred Forty-Seven Thousand Five Hundred
Dollars ($2,347,500), in the aggregate.
4.6
Representations and Warranties of Buyer

Buyer represents and warrants to Seller as follows:
(a)    Buyer is a limited liability company, duly organized, validly existing
and in good standing under the laws of Delaware, and as of the Closing will be
qualified to transact business and in good standing in the State of California.
(b)    Buyer has the power and authority to enter into this Agreement and to
execute and deliver the other documents referred to herein and to perform
hereunder and thereunder on behalf of Buyer. This Agreement has been duly
authorized, executed and delivered by Buyer.
(c)    Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated by this Agreement, nor the compliance with the
terms and conditions hereof will violate, in any material respect, any statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restrictions of any government, governmental agency or court to which Buyer is
subject.
(d)    Buyer is not required to obtain the consent or approval of any government
agency, department or other government body to enter into this Agreement or if
required, any such required consents or approvals have been obtained.
(e)    There are no general assignments for the benefit of creditors, or
voluntary or involuntary proceedings in bankruptcy, existing, pending or, to
Buyer’s knowledge, threatened against Buyer.
(f)    Buyer is not a Prohibited Person.
4.7
Survival of Buyer’s Representations and Warranties

All representations and warranties of Buyer set forth in Section 4.6 are made as
of the Effective Date. In addition, as of the Closing Date, Buyer shall provide
Seller with a


14

--------------------------------------------------------------------------------



certification regarding the accuracy of such representations and warranties as
of such date, including any exceptions or qualifications thereto as of such date
(“Buyer’s Closing Certification”). If the exceptions or qualifications to such
representations and warranties as of the Closing Date are material and are not
acceptable to Seller in its sole discretion, Seller may refuse to consummate
this transaction and exercise the remedy set forth in Section 10(a) below. The
representations and warranties of Buyer set forth in Section 4.6, as qualified
by any exceptions and qualifications set forth on Buyer’s Closing Certification,
shall survive the Closing of the transaction contemplated in this Agreement and
the delivery of the Deed from Seller to Buyer for the Survival Period; provided,
however, that Seller must give Buyer written notice of any claim Seller may have
against Buyer for breach of any such representations and warranties set forth in
Section 4.6 (as modified by any exceptions and qualifications set forth on
Buyer’s Closing Certification), prior to the expiration of the Survival Period.
Any such claim which Seller may have which is not so asserted prior to the
expiration of the Survival Period shall not be valid or effective, and Buyer
shall have no liability with respect thereto.
5.
INTERIM OPERATION OF THE PROPERTY

5.1
Before Expiration of the Investigation Period

(a)    From and after the Effective Date, and until the expiration of the
Investigation Period, Seller may execute any new leases of the Property or
modify any existing leases or execute any other agreements affecting the
Property, provided that Seller shall provide Buyer with copies of the same
within two (2) business days after execution of the same, and, if requested by
Buyer from time to time, Seller will advise Buyer of the status of any pending
negotiations with respect to the same. If Seller delivers any such copies to
Buyer later than two (2) business days before the expiration of the
Investigation Period, the Investigation Period shall be extended until two (2)
business days after such delivery. If Seller enters into any leases of the
Property or modifies, renews or extends any existing leases after the Effective
Date and before the expiration of the Investigation Period, then any tenant
improvement costs, including, without limitation, architectural and soft costs
(the “Tenant Improvement Costs”), and any leasing commissions incurred in
connection with such new leases or lease modifications shall be the sole
responsibility of Buyer. Seller shall be given a credit at Closing for all
amounts paid by Seller for Tenant Improvement Costs or leasing commissions in
connection with such new leases or lease modifications. In addition, if any
leasing commissions or Tenant Improvement Costs are payable after the Closing
Date with respect to such new leases or lease modifications, Buyer shall assume
the obligation to pay the same, and any contracts pursuant to which any such
obligations are incurred shall be assigned to, and assumed by, Buyer at the
Closing.
(b)    From and after the Effective Date, and until the expiration of the
Investigation Period, Seller may grant consent or approval to any request made
by any Tenant, provided that Seller shall promptly provide written notice to
Buyer of all such consents or approvals that are material in nature. If Seller
delivers such notice to Buyer later than two (2) business days before the
expiration of the Investigation Period, the Investigation Period shall be
extended until two (2) business days after delivery of such notice.


15

--------------------------------------------------------------------------------



5.2
After Expiration of the Investigation Period

(a)    From and after the expiration of the Investigation Period, provided that
Buyer is not in default under this Agreement, Seller shall not execute any new
leases of the Property or modify, renew or extend any existing leases without
first obtaining Buyer’s written consent (or deemed consent pursuant to this
Section 5.2(a)) thereto, which consent shall not be unreasonably withheld or
delayed. If Buyer fails to respond within three (3) business days after receipt
of a written request from Seller for Buyer’s consent to any of the foregoing
(which request shall be accompanied by a copy of the proposed lease, lease
modification or other agreement), Buyer shall be deemed to have consented to the
same. Subject to the provisions of Section 5.3 below, if Seller, with Buyer’s
consent (or deemed consent) as described above, enters into any leases of the
Property or modifies any existing leases after the expiration of the
Investigation Period and before the Closing Date, then, provided the Closing
occurs, any Tenant Improvement Costs and any leasing commissions incurred in
connection with such new leases or lease modifications shall be the sole
responsibility of Buyer and Seller shall be given a credit at Closing for all
amounts paid by Seller for Tenant Improvement Costs or leasing commissions in
connection with such new leases or lease modifications. In addition, if any
leasing commissions or Tenant Improvement Costs are payable after the Closing
Date with respect to such new leases or lease modifications, Buyer shall assume
the obligation to pay the same, and any contracts pursuant to which any such
obligations are incurred shall be assigned to, and assumed by, Buyer at the
Closing.
(b)    From and after the expiration of the Investigation Period, provided that
Buyer is not in default under this Agreement, Seller shall not, without Buyer’s
prior written consent, grant consent or approval to any request made by a Tenant
unless Seller is obligated under the applicable lease to grant such consent or
approval. Buyer agrees to advise Seller, within three (3) business days after
Buyer’s receipt of Seller’s notice of a Tenant’s request for such consent or
approval (or, if earlier, three (3) days before the date when such response is
required under the applicable lease, so long as Seller’s notice identifies such
earlier deadline), whether Buyer elects that such Tenant’s request be granted or
denied (and provide, in reasonable detail, the reasons for any denial), which
election shall be made pursuant to the reasonableness requirements, if any, set
forth in the applicable lease or implied under California law, or in Buyer’s
judgment if no such requirements are set forth in such lease or implied under
California law. If Buyer fails to timely respond to Seller’s notice, Seller may
grant or deny consent to the Tenant’s request in Seller’s sole discretion, and
Seller shall have no liability to Buyer therefor.
5.3
Certain Leasing Transactions

(a)    Buyer shall be credited at Closing for the amount of all Tenant
Improvement Costs and leasing commissions which were incurred, or are to be
incurred, in connection with any and all Leases executed, modified or extended
by Seller prior to the Effective Date (collectively, “Existing Leasing Costs”),
and which remain unpaid as of the Closing Date. At the Closing, Buyer shall
assume the obligation to pay Existing Leasing Costs to the extent it receives a
credit from Seller therefor, and any contracts pursuant to which any such
obligations are incurred shall be assigned to, and assumed by, Buyer at the
Closing. For the avoidance of doubt, Existing Leasing Costs do not include any
amounts payable in connection with any expansion or extension options granted to
any Tenant which have not been exercised as of the Effective Date. Seller shall


16

--------------------------------------------------------------------------------



remain responsible for satisfying any Existing Leasing Costs which were not
credited to Buyer at the Closing, which obligation shall survive Closing for the
Survival Period.
(b)    Seller is solely responsible for Tenant Improvement Costs and leasing
commissions payable in connection with the new leases, amendments and letters of
intent listed on Schedule 5.3 attached hereto and made a part hereof. If as of
the Closing any leasing commissions or Tenant Improvement Costs are payable
after the Closing Date in connection with any of the leases, lease amendments or
letters of intent listed on Schedule 5.3 attached hereto, Buyer shall receive a
credit from Seller at Closing for the amount of the same, and Buyer shall assume
the obligation to pay the same, and any contracts pursuant to which any such
obligations are incurred shall be assigned to, and assumed by, Buyer at the
Closing.
5.4
No Other Agreements or Encumbrances

From and after the Effective Date, Seller shall not enter into any agreement
with any party other than Buyer for the sale or transfer of any interest in the
Property, except as expressly permitted pursuant to the terms and conditions of
this Agreement. From and after the expiration of the Investigation Period,
Seller shall not voluntarily grant any lien or encumbrance against the Property
or otherwise transfer all or any interest in the Property (other than to Buyer
at Closing) except as expressly permitted pursuant to the terms and conditions
of this Agreement.
5.5
SNDAs

Seller agrees that upon the request of Buyer, Seller shall deliver to Tenants of
the Property the form of subordination, non-disturbance and attornment agreement
required by Buyer’s lender (if any), and fully completed by Buyer (“SNDAs”) and
shall request that such tenants execute and return the SNDAs prior to Closing;
provided, however, that it shall not be a condition to Closing that Seller
deliver to Buyer the executed SNDAs and Seller’s failure to deliver the executed
SNDAs to Buyer shall not constitute a default by Seller under this Agreement.
5.6
Operation and Maintenance of the Property

Between the Effective Date and the Closing Date Seller shall operate, maintain
and keep the Property in a manner consistent with Seller’s past practices with
respect to the Property, excepting normal wear and tear and casualty.
6.
CONDITIONS TO CLOSING

6.1
Conditions to Buyer’s Obligations to Close

The obligation of Buyer to consummate the purchase of the Property as
contemplated by this Agreement is subject to the fulfillment of each of the
following conditions (in addition to such other items as are set forth elsewhere
in this Agreement as conditions to Buyer’s obligations to close), any or all of
which may be waived in whole or in part by Buyer to the extent permitted by
applicable law:


17

--------------------------------------------------------------------------------



(a)    Delivery of Documents. Seller shall have deposited into Escrow all
instruments and documents to be delivered by Seller to Buyer at the Closing
under the provisions of this Agreement.
(b)    Title Policy. The Title Company shall be committed to issue at Closing an
owner’s title insurance policy, or an irrevocable binder to issue the same,
dated as of the Closing Date, in the full amount of the Purchase Price, showing
title to the Premises in the name of Buyer, the form of which shall be CLTA
standard coverage; provided that if Buyer obtains an updated ALTA survey of the
Property, in form sufficient to satisfy the requirements of the Title Company
for the issuance of an ALTA owner’s policy of title insurance, then the form
shall be ALTA (2006) Standard Owner’s Form, with extended coverage, (the “Title
Policy”), which Title Policy shall be subject only to the standard exclusions
from coverage contained in such policy and the Permitted Exceptions.
Notwithstanding the foregoing or anything else stated to the contrary herein, if
Buyer delivers to Seller a title commitment issued by the Title Company
acceptable to Buyer prior to the expiration of the Investigation Period, and
provided that Buyer satisfies at or before the Closing all requirements or
conditions to the issuance of the title policy contemplated under such
commitment other than any requirements which are to be fulfilled by Seller
pursuant to the express the terms of this Agreement (e.g., delivery of the
documents required to be delivered by Seller pursuant to Section 7.2 below),
then the form of Title Policy that shall be delivered to Buyer as provided in
this Section 6.1(b) shall be the form of title policy provided for in such title
commitment delivered to Seller, together with all endorsements attached thereto.
(c)    Estoppel Certificates. No less than three (3) business days before the
Closing Date, Seller shall have delivered to Buyer an estoppel certificate
substantially in the form of Exhibit A (except where a lease of such Tenant
specifies a different form, in which case such different form shall be used)
from the following Tenants: Berry Appleman & Leiden; Landmark Worldwide LLC;
Carlson, Calladine & Peterson; Liberty Mutual Insurance Company; and Pentaho
Corporation (each, a “Major Tenant” and collectively, the “Major Tenants”) and
enough additional estoppels so that such additional estoppels, along with the
estoppels from the Major Tenants, cover Tenants who in the aggregate occupy not
less than eighty percent (80%) of the square footage of the Improvements
currently leased to Tenants. The estoppel certificates to be delivered to Buyer
shall be consistent in all material respects with the terms of the applicable
Lease as previously delivered to Buyer, and shall disclose no material defaults
or alleged material defaults by either Seller or the Tenant under such Lease or
any Tenant bankruptcy or any dispute between Seller and a Tenant except for any
defaults, bankruptcies or disputes disclosed to Buyer prior to the expiration of
the Investigation Period. Buyer’s failure to notify Seller of any objections to
any estoppel certificate within three (3) business days of Buyer’s receipt of
the same shall constitute Buyer’s acknowledgement that such estoppel certificate
satisfies the requirements of this Section 6.1(c).
(d)    Seller’s Compliance. Seller shall have performed and satisfied all
material covenants and material obligations of Seller under this Agreement to
the extent such covenants and obligations are to be performed or satisfied as of
the Closing Date. Buyer shall not have exercised its right to terminate this
Agreement pursuant to Section 4.5.
The conditions set forth in this Section 6.1 are solely for the benefit of Buyer
and may be waived only by Buyer. Buyer shall at all times have the right to
waive any condition. Any such waiver


18

--------------------------------------------------------------------------------



or waivers shall be in writing and shall be delivered to Seller and Escrow
Holder. If any of the conditions in this Section 6.1 is not satisfied or has not
been so waived by Buyer prior to the Closing Date, Buyer shall deliver written
notice to Seller describing the condition that has not been satisfied or waived,
and if such condition remains unsatisfied as of the Closing Date, then Buyer
shall have the right to terminate this Agreement and the Escrow by written
notice to Seller and Escrow Holder. If Buyer terminates this Agreement in
accordance with the foregoing, the Deposit shall be refunded to Buyer, all
documents deposited into Escrow shall be returned to the party depositing such
documents, and neither party shall have any further rights or obligations under
this Agreement, except for those rights or obligations which expressly survive
the termination of this Agreement. Further, if the failure of such condition
also constitutes a default of Seller under this Agreement, then in lieu of
terminating this Agreement, Buyer may elect to proceed under either of the
options provided under clauses (i) or (iii) of Section 10(b).
6.2
Conditions to Seller’s Obligations to Close

The obligation of Seller to consummate the sale of the Property as contemplated
by this Agreement is subject to the fulfillment of each of the following
conditions (in addition to such other items as are set forth elsewhere in this
Agreement as conditions to Seller’s obligations to close), any or all of which
may be waived in whole or in part by Seller to the extent permitted by
applicable law:
(a)    Deposit of Funds. Buyer shall have deposited into Escrow the Purchase
Price, subject to adjustment for any prorations and credits provided hereunder,
and all other monies required to be deposited by Buyer hereunder.
(b)    Delivery of Closing Documents. Buyer shall have deposited into Escrow all
instruments and documents to be delivered by Buyer to Seller at the Closing
under the provisions of this Agreement.
(c)    Buyer’s Compliance. Buyer shall have performed and satisfied all material
covenants and material obligations of Buyer under this Agreement to the extent
such covenants and obligations are to be performed or satisfied as of the
Closing Date.
The conditions set forth in this Section 6.2 are solely for the benefit of
Seller and may be waived only by Seller. Seller shall at all times have the
right to waive any condition. Any such waiver or waivers shall be in writing and
shall be delivered to Buyer and Escrow Holder. If any of the conditions in this
Section 6.2 is not satisfied or has not been so waived by Seller prior to the
Closing Date, Seller shall deliver written notice to Buyer describing the
condition that has not been satisfied or waived, and if such condition remains
unsatisfied as of the Closing Date, then Seller shall have the right to
terminate this Agreement and the Escrow by written notice to Buyer and Escrow
Holder. If Seller terminates this Agreement in accordance with the foregoing,
the Deposit shall be returned to Buyer or paid over to Seller, as required by
the terms of this Agreement, all documents deposited into Escrow shall be
returned to the party depositing such documents, and neither party shall have
any further rights or obligations under this Agreement, except for those rights
or obligations which expressly survive the termination of this Agreement;
provided, however, if the failure of such condition also constitutes a default
of Buyer under this Agreement, then the provisions of Section 10(a) shall apply,
and the Deposit shall be paid to


19

--------------------------------------------------------------------------------



Seller as liquidated damages, rather than being returned to Buyer. Without
limiting the foregoing, in the event of Buyer’s default, Seller’s termination of
this Agreement pursuant to this Section 6.2 shall not constitute a waiver of
Seller’s right to recover liquidated damages from Buyer pursuant to
Section 10(a).
7.
CLOSING AND TRANSFER OF TITLE

7.1
Closing Date

Provided that all of the conditions precedent to the Closing have been satisfied
or waived, the Closing shall be held, and delivery of all items to be made at
the Closing under the terms of this Agreement shall be made, at the offices of
Escrow Holder at 10:00 a.m. California time on June 9, 2016, or such earlier
date and time as Buyer and Seller may mutually agree upon in writing (the
“Closing Date”). Notwithstanding the foregoing, Seller shall have the right, by
written notice to Buyer, (a) to extend the Closing Date to no later than the
fifth (5th) day of the month following the date when the Closing Date would
otherwise occur (or if such day is not a business day, to the next business
day), and (b) to extend the Closing Date one or more times, but not for a period
of longer than thirty (30) days in the aggregate, (i) if additional time is
necessary for Seller to complete any Curative Action, or (ii) if the condition
set forth in Section 6.1(c) has not been satisfied by the originally scheduled
Closing Date. Buyer shall have the right to extend the Closing Date for a period
of up to thirty (30) days in the aggregate provided that Buyer delivers written
notice to Seller and Escrow Holder of the same no later than four (4) business
days prior to the then-scheduled Closing Date and concurrently therewith Buyer
deposits with Escrow Holder an additional deposit, in cash or by wire transfer
of immediately available funds, in the amount of Eight Million and No/100
Dollars ($8,000,000.00) (the “Extension Deposit”), which shall be applied at the
Closing to the payment of the Purchase Price. The Extension Deposit, once made,
will be treated as part of the Deposit. No extension of the Closing Date by
Buyer will be valid unless Buyer deposits the Extension Deposit with Escrow
Holder on the same day that Buyer gives notice of its exercise of its right to
extend the Closing Date.
7.2
Seller’s Deliveries

At the Closing, or at such later date as may be indicated below for any specific
item, Seller shall deliver or cause to be delivered to Buyer through the Escrow
or otherwise, each of the following instruments and documents, duly executed and
acknowledged by Seller, as appropriate:
(a)    One (1) original of a Grant Deed in the form attached hereto as Exhibit B
(the “Deed”), subject only to the Permitted Exceptions.
(b)    Four (4) originals of a Bill of Sale in the form attached hereto as
Exhibit C.
(c)    Fully executed originals (or copies thereof in the event the originals
are not available) of all Leases (which may delivered within two (2) business
days after the Closing) and, if not already delivered, originals of all tenant
estoppel certificates (to the extent Seller has received originals), and
four (4) originals of an Assignment and Assumption of Leases in the form
attached hereto as Exhibit D.


20

--------------------------------------------------------------------------------



(d)    Fully executed originals (or copies thereof in the event the originals
are not available) of all Miscellaneous Agreements (not including the Rejected
Agreements) (which may be delivered within two (2) business days after the
Closing), and four (4) originals of an Assignment and Assumption of
Miscellaneous Agreements with respect thereto and with respect to any contracts
that are being assigned to and assumed by Buyer in accordance with
Section 5.1(a), 5.2(a) or 5.3 above, in the form attached hereto as Exhibit E.
(e)    Originals (or, if originals are unavailable, copies), of all assignable
Permits and Warranties (which may be delivered within two (2) business days
after the Closing), unless the same are posted at the Property, and four (4)
originals of an Assignment and Assumption of Permits, Intangible Property and
Warranties with respect thereto in the form attached hereto as Exhibit F.
(f)    Four (4) originals of a Seller’s Closing Certification, in the form
attached hereto as Exhibit G.
(g)    Any required real estate transfer tax declarations or any other similar
documentation required to evidence the payment of any tax imposed by the state,
county and city on the transaction contemplated hereby.
(h)    Four (4) originals of an affidavit pursuant to Section 1445(b)(2) of the
United States Internal Revenue Code (the “Federal Code”), and on which Buyer is
entitled to rely, from Seller’s sole member that it is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Federal Code, in the form
attached hereto as Exhibit H attached hereto (the “FIRPTA Affidavit”).
(i)    Four (4) originals of a properly executed certificate (herein, a
“Qualifying Certificate”) under Section 18662 of the California Revenue and
Taxation Code (“CALFIRPTA”) certifying that Seller’s sole member is not an
“individual” seller under CALFIRPTA and either (i) has a permanent place of
business in California, or (ii) is qualified to do business in California or
(iii) is exempt from the CALFIRPTA withholding requirements (if so, such
certificate shall specify the applicable exemption).
(j)    A Letter to Tenants in the form attached hereto as Exhibit J, advising of
the sale of the Premises and the address to which future rent should be
delivered (which will be delivered to the tenants by Seller or its property
manager unless otherwise mutually agreed to by Seller and Buyer).
(k)    A Notice to Vendors in the form attached hereto as Exhibit K (which may
be delivered to the vendors by Seller or its property manager unless otherwise
mutually agreed to by Seller and Buyer).
(l)    To the extent in Seller’s possession or reasonable control, all keys and
combinations to all locks on the Improvements.
(m)    An owner’s statement in favor of the Title Company in the form attached
hereto as Exhibit I.


21

--------------------------------------------------------------------------------



(n)    Such other customary documents and instruments as may be required by any
other provision of this Agreement or as may reasonably be required to carry out
the terms and intent of this Agreement; provided that Seller shall not be
obligated to cause the delivery of any such instrument or document that would
increase or expand Seller’s obligations or liability under this Agreement.
(o)    Copies of all books, records, and files of Seller in Seller’s possession
relating to the Premises and operations thereof, including Tenant files
(excluding financial projections, appraisals, tax returns, loan documents,
communications with investors in Seller, any books, records, documents or files
related to the transaction contemplated hereby or any prior proposed sale of the
Property, or any other proprietary items), and, to the extent in Seller’s
possession or available to Seller at no material cost, architects’ drawings,
blueprints and as‑built plans for the Improvements (all of which may be
delivered within two (2) business days after the Closing).
7.3
Buyer’s Deliveries

At the Closing, Buyer shall deliver or cause to be delivered to Seller each of
the following instruments and documents, duly executed and acknowledged by
Buyer, as appropriate:
(a)    Counterparts of the closing documents referenced in Sections 7.2(c), (d),
(e), (g), (j) and (k) above.
(b)    Four (4) originals of a Buyer’s Closing Certification, in the form
attached hereto as Exhibit L.
(c)    Such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to carry out the
terms and intent of this Agreement; provided that Buyer shall not be obligated
to cause the delivery of any such instrument or document that would increase or
expand Buyer’s obligations or liability under this Agreement.
7.4
Possession of the Property

At the Closing, possession of the Property shall be delivered to Buyer, subject
to the Permitted Exceptions.
8.
PRORATIONS AND ADJUSTMENTS

8.1
General

The following adjustments shall be made with respect to the Property, and the
following procedures shall be followed:
(a)    Preparation of Prorations. Before the Closing Date, Seller shall prepare
and deliver, or cause Escrow Holder to prepare and deliver, to Buyer an
unaudited statement for the Property (the “Preliminary Proration Statement”)
showing prorations for the items set forth below, calculated as of 12:01 a.m. on
the Closing Date, on the basis of a 365‑day year. Buyer and its representatives
shall be afforded reasonable access to Seller’s books and records with respect
to


22

--------------------------------------------------------------------------------



the Property and Seller’s work papers pertaining to the Preliminary Proration
Statement to confirm the accuracy of the Preliminary Proration Statement. Buyer
and Seller shall agree upon any adjustments to be made to the Preliminary
Proration Statement before the Closing, and at the Closing, Buyer or Seller, as
applicable, shall receive a credit equal to the net amount due Buyer or Seller,
as applicable, pursuant to the Preliminary Proration Statement as finally agreed
upon by Buyer and Seller. The items to be covered by the Preliminary Proration
Statement are as follows:
(i)    collected rents, including reimbursements from Tenants for the cost of,
or for increases (above a base amount) in the cost of, real estate taxes,
parking, a marketing fund, operating expenses, maintenance, or other charges of
a similar nature (“Additional Rents”), if any, percentage rents, and any
additional charges and expenses payable under the Leases (but only to the extent
collected before the Closing Date); provided that if any of the foregoing are
not finally adjusted between the landlord and Tenant under any Lease until after
the preparation of the Preliminary Proration Statement then proration of such
items shall be subject to adjustment pursuant to Section 8.2 below;
(ii)    any credit due Seller or Buyer for leasing commissions and Tenant
Improvement Costs pursuant to Section 5.1(a), 5.2(a) or 5.3 above;
(iii)    non-delinquent real property taxes and assessments; provided that if
the real property tax assessment for the fiscal year in which the Closing occurs
has not been issued as of the Closing Date, real property taxes shall be
prorated based on the most recent assessed value of the Property, multiplied by
the current tax rate, and such tax proration shall be subject to adjustment
pursuant to subparagraph (e) of this Section 8.1;
(iv)    the current installment (only) on any improvement bonds which are a lien
on the Property; Buyer shall take the Property subject to all future
installments of any improvement bonds;
(v)    water, sewer and utility charges;
(vi)    amounts payable under the Miscellaneous Agreements (not including the
Rejected Agreements) (but without duplication of the amounts to be credited to
Seller pursuant to subparagraph (ii) of this Section 8.1(a));
(vii)    permits, licenses and/or inspection fees (calculated on the basis of
the period covered), but only to the extent transferred to Buyer; and
(viii)    any other expenses normal to the operation and maintenance of the
Property.
(b)    Collections and Payments. Subject to the prorations to be made pursuant
to this Section 8, after the Closing Buyer shall collect all revenues and pay
all expenses with respect to the Property, even if such revenues and expenses
relate to periods before the Closing. If any Tenant sends payments to Seller
after the Closing, Seller shall promptly forward such checks to Buyer. For a
period of six (6) months after the Closing Date, Buyer shall use reasonable
efforts consistent with prudent business practices (but without the obligation
to institute legal action) to collect rents or other amounts payable under the
Leases that were delinquent as of the Closing


23

--------------------------------------------------------------------------------



Date or that relate to a period before the Closing. To the extent such
delinquent rents and other amounts are collected by Buyer, Buyer may deduct from
the amount owed to Seller an amount equal to the out-of-pocket third-party
collection costs (including attorneys’ fees and costs) actually incurred by
Buyer in collecting such rents and other amounts due to Seller. Subject to the
foregoing sentence, any rent or other payment collected after the Closing from
any Tenant which owed rent that was delinquent as of the Closing Date or that
relates to any period prior to the Closing Date shall be applied first, to such
Tenant’s unpaid monetary obligations under the applicable Lease with respect to
any periods from and after the Closing Date through the end of the month in
which such payment is made, in such order as Buyer may elect, until such
monetary obligations have been paid in full; any remaining amount of such
payment shall be paid over to Seller, for application against such Tenant’s
unpaid monetary obligations under the applicable Lease with respect to any
periods before the Closing Date, in such order as Seller may elect, until such
unpaid monetary obligations have been paid in full; and any remaining amount of
such payment shall be retained by Buyer for application against such Tenant’s
future obligations under the applicable Lease. Prior to the Closing, Seller
shall send to the Tenants final reconciliation of Additional Rents for the 2015
calendar year. If, as of the Closing, any Tenant owes payments to Seller
pursuant to the reconciliation of Additional Rents for the 2015 calendar year,
the same shall be handled in the manner provided for collection of delinquent
rents as provided above in this Section 8.1(b). If, as of the Closing, Seller
owes payments to any Tenant(s) pursuant to the reconciliation of Additional
Rents for the 2015 calendar year, Seller shall provide a credit to Buyer for the
total amount so owed, and Buyer shall assume the obligation to refund the
amounts owing to the applicable Tenant(s) or to credit the same against the
future rent obligations of such Tenant(s). From and after the Closing Date,
Seller shall have no further right to collect any such rents and other sums from
Tenants.
(c)    Utility and Municipality Deposits. At Closing, Seller shall receive a
credit in the amount of any utility, municipality or other deposits relating to
the Property made by Seller and which are assigned to Buyer at the Closing.
Seller shall be entitled to a refund of any deposits not assigned to Buyer.
(d)    Security Deposits. At the Closing, Seller shall deliver to Buyer all
prepaid rent, security deposits, letters of credit and other collateral actually
received by Seller pursuant to any of the Leases, less any portions thereof
applied in accordance with the respective Lease (together with a statement
regarding such applications). With respect to any security deposit which is
evidenced by a letter of credit, Seller shall (i) deliver to Buyer at Closing
such original letter of credit, and (ii) execute and deliver at Closing such
other instruments as the issuer of such letter of credit shall reasonably
require in order to cause the named beneficiary under such letter of credit to
be changed to Buyer.
(e)    Post-Closing Adjustments. Notwithstanding anything to the contrary
contained in this Section 8, (i) if the amount of the real property taxes and
assessments payable with respect to the Property for any period before Closing
is determined to be more than the amount of such real property taxes and
assessments that is prorated herein (in the case of the current year) or that
was paid by Seller (in the case of any prior year), due to a reassessment of the
value of the Property or otherwise, Seller and Buyer shall promptly adjust the
proration of such real property taxes and assessments after the determination of
such amounts, and Seller shall pay to Buyer any increase in the amount of such
real property taxes and assessments applicable to any period before


24

--------------------------------------------------------------------------------



Closing and Buyer shall be responsible for payment of the same, even if the same
are so-called “escaped assessments” which are not liens against the Property;
provided, however, that Seller shall not be required to pay to Buyer any portion
of such increase that is payable by Tenants under their respective Leases; and
(ii) if the amount of the real property taxes and assessments payable with
respect to the Property for any period before Closing is determined to be less
than the amount of such real property taxes and assessments that is prorated
herein (in the case of the current year) or that was paid by Seller (in the case
of any prior year), due to an appeal of the taxes by Seller, a reassessment of
the value of the Property or otherwise, Seller and Buyer shall promptly adjust
the proration of such real property taxes and assessments after the
determination of such amounts (net of any costs incurred by Seller in connection
with pursuing any appeal thereof), and (A) Buyer shall pay to Seller any refund
received by Buyer representing such a decrease in the amount of such real
property taxes and assessments applicable to any period before Closing;
provided, however, that Buyer shall not be required to pay to Seller any portion
of such refund (other than a portion of such refund equal to the amount of all
costs incurred by Seller in connection with pursuing any appeal thereof) which
is payable to Tenants under their respective Leases; and (B) Seller shall be
entitled to retain any refund received by Seller representing such a decrease in
the amount of such real property taxes and assessments applicable to any period
before Closing; provided, however, that Seller shall pay to Buyer that portion
of any such refund, after first deducting any and all costs incurred by Seller
in connection with pursuing such refund, that is payable to Tenants under their
respective Leases. Each party shall give notice to the other party of any
adjustment of the amount of the real property taxes and assessments payable with
respect to the Property for any period before Closing within thirty (30) days
after receiving notice of any such adjustment. Buyer acknowledges that Seller
shall have the right to appeal real property tax assessments with respect to any
tax year that includes any period prior to the Closing Date.
8.2
Post Closing Reconciliation

(a)    Certain Delayed Prorations. If any Tenants are required to pay Additional
Rents or percentage rents, then, with respect to those Additional Rents for the
2016 calendar year which are not finally adjusted between the landlord and
Tenant under any Lease until after the preparation of the Preliminary Proration
Statement pursuant to Section 8.1(a) above, and for those percentage rents which
have not been finally determined for the 2016 calendar year (or other applicable
fiscal year under any Lease for the measurement of percentage rents during which
the Closing occurs), Buyer shall submit to Seller, no later than March 31, 2017,
an unaudited statement for the Property (a “Supplemental Proration Statement”)
covering any such Additional Rents or any other items which have been finally
adjusted between Buyer and such Tenants for the 2016 calendar year (provided
that if percentage rents are measured over a different fiscal year a separate
Supplemental Proration Statement shall be delivered ninety (90) days after the
end of such fiscal year), containing a calculation of the prorations of such
Additional Rents and such other items, prepared based on the principles set
forth in Section 8.1(a) above, provided that in making such adjustment, (i) with
respect to Additional Rents, the proration shall be made in proportion to the
relative amounts of Additional Rents due Buyer and Seller based on the amounts
of the charges incurred by each of them during their respective periods of
ownership that are payable by the Tenants as Additional Rents under their
respective Leases, and (ii) with respect to percentage rents, the aggregate
amount of percentage rents payable for the entire 2016 calendar year (or other
applicable fiscal year under any Lease


25

--------------------------------------------------------------------------------



for the measurement of percentage rents during which the Closing occurs), shall
be prorated based on the number of days the Property is owned by Seller and the
number of days the Property is owned by Buyer during such year. In order to
enable Buyer to make any year-end reconciliations of Additional Rents with
Tenants for the 2016 calendar year, following the Closing, Seller shall deliver
to Buyer a final statement of (i) all operating expenses for the Property which
are actually paid by Seller and permitted to be passed through to Tenants as
Additional Rents pursuant to the terms of each Tenant’s respective Lease, with
respect to the portion of the 2016 calendar year occurring prior to the Closing
(“Seller’s 2016 Actual Operating Expenses”), together with copies of all
documentation evidencing Seller’s 2016 Actual Operating Expenses, including
copies of third-party invoices and copies of Seller’s books and records
applicable thereto, and (ii) all estimated payments of Additional Rents received
by Seller from Tenants with respect to the portion of the 2016 calendar year
occurring prior to the Closing.
(b)    Audit Rights for Supplemental Proration Statements. Seller and its
representatives shall be afforded the opportunity to review all underlying
financial records and work papers pertaining to the preparation of all
Supplemental Proration Statements, and Buyer shall permit Seller and its
representatives to have full access to the books and records in the possession
of Buyer or any party to whom Buyer has given custody of the same relating to
the Property to permit Seller to review the Supplemental Proration Statements.
Any Supplemental Proration Statement prepared by Buyer shall be final and
binding for purposes of this Agreement unless Seller shall give written notice
to Buyer of disagreement with the prorations contained therein within sixty (60)
days following Seller’s receipt of such Supplemental Proration Statement,
specifying in reasonable detail the nature and extent of such disagreement. If
Buyer and Seller are unable to resolve any disagreement with respect to any
Supplemental Proration Statement within ten (10) business days following receipt
by Buyer of the notice referred to above, either party may pursue any remedy
available for the resolution of such dispute
(c)    Payments for Adjustments. Any net credit due Seller or Buyer, as the case
may be, shall be paid to Seller or Buyer, as the case may be, within
seventy-five (75) days after the delivery of a Supplemental Proration Statement
to Seller, unless Seller approves any such statement before the expiration of
the applicable sixty (60) day period provided in Section 8.2(b) above, in which
case such payment shall be made within fifteen (15) days after Seller notifies
Buyer of such approval, or unless Seller notifies Buyer of a disagreement with
respect to any such statement as provided in Section 8.2(b) above, in which case
such payment (less a hold back sufficient to cover the amount of the
disagreement) shall be made within fifteen (15) days after Seller notifies Buyer
of such disagreement, and any further payment due after such disagreement is
resolved shall be paid within fifteen (15) days after the resolution of such
disagreement.
8.3
Survival

The obligations of Seller and Buyer under this Section 8 shall survive the
Closing.


26

--------------------------------------------------------------------------------



9.
RISK OF LOSS AND INSURANCE PROCEEDS

9.1
Minor Loss

Buyer shall be bound to purchase the Property for the full Purchase Price as
required by the terms hereof, without regard to the occurrence or effect of any
damage to the Property or destruction of any Improvements or condemnation of any
portion of the Property, provided that: (a) the cost to repair any such damage
or destruction does not exceed five percent (5%) of the Purchase Price or, in
the case of a partial condemnation, the value of the portion taken does not
exceed five percent (5%) of the Purchase Price of the Property, (b) no Lease
with a Major Tenant would be terminated as a result of such damage or
condemnation, (c) in the case of damage to the Property or destruction of the
Improvements, applicable laws would permit the Improvements to be rebuilt with
substantially the same square footage as exists prior to such damage or
destruction, and (d) upon the Closing, there shall be a credit against the
Purchase Price due hereunder equal to the amount of any insurance proceeds or
condemnation awards collected by Seller as a result of any such damage or
destruction or condemnation, plus the amount of any insurance deductible, less
any sums expended by Seller toward the restoration or repair of the Property as
a result of such casualty or condemnation; provided, however, with respect to
the deductible under any policy of earthquake insurance, Seller shall have no
obligation to give Buyer a credit in excess of Two Hundred Fifty Thousand
Dollars ($250,000.00). If the proceeds or awards have not been collected as of
the Closing, then such proceeds or awards shall be assigned to Buyer at Closing,
and Buyer shall receive a credit from Seller at Closing equal to the amount of
the deductible under any policy of insurance pursuant to which such assigned
proceeds will be paid; provided that if Seller shall have expended any sums
before the Closing to repair or restore the Property, the amount expended by
Seller shall first be deducted from any credit due Buyer for the deductible
under any insurance policy, and if the amount expended by Seller exceeds the
total amount of such deductible(s), Seller shall reserve from the assignment of
insurance proceeds to Buyer, the amount of such excess. If damage due to an
earthquake occurs and the cost to repair the damage exceeds Two Hundred Fifty
Thousand Dollars ($250,000.00), then unless Seller notifies Buyer within
twenty (20) days after the occurrence thereof that it will waive the Two Hundred
Fifty Thousand Dollar ($250,000.00) limitation on the credit to Buyer, then such
loss or damage shall be governed by Section 9.2.
9.2
Major Loss

If (a) the cost to repair such damage or destruction to Property exceeds five
percent (5%) of the Purchase Price or, in the case of condemnation, if the value
of the portion of the Property taken exceeds five percent (5%) of the Purchase
Price of the Property, or in the case of damage due to an earthquake which,
under the terms of Section 9.1 above, is to be governed by this Section 9.2, (b)
any Lease with a Major Tenant would be terminated as a result of such damage or
condemnation, or (c) in the case of damage to the Property or destruction of the
Improvements, applicable laws would prohibit the Improvements to be rebuilt with
substantially the same square footage as exists prior to such damage or
destruction, then Buyer may, at its option to be exercised by written notice to
Seller within twenty (20) days after Seller’s notice to Buyer of the occurrence
of the damage or destruction or the commencement of condemnation proceedings,
either (a) elect to terminate this Agreement, in which case the Deposit shall be
refunded to Buyer, and neither party shall have any further obligations under
this Agreement,


27

--------------------------------------------------------------------------------



except for obligations which expressly state that they shall survive termination
of this Agreement, or (b) consummate the purchase of the Property for the full
Purchase Price as required by the terms hereof, subject to the credits against
the Purchase Price provided below. If Buyer elects to proceed with the purchase
of the Property, then, upon the Closing, Buyer shall be given a credit against
the Purchase Price due hereunder equal to the amount of any insurance proceeds
or condemnation awards collected by Seller as a result of any damage or
destruction or condemnation, plus the amount of any insurance deductible, less
any sums expended by Seller toward the restoration or repair of the Property as
a result of such casualty or condemnation; provided, however, with respect to
the deductible under any policy of earthquake insurance, Seller shall have no
obligation to give Buyer a credit in excess of Twenty-Five Thousand Dollars
($25,000.00). If the proceeds or awards have not been collected as of the
Closing, then such proceeds or awards shall be assigned to Buyer at Closing, and
Buyer shall receive a credit from Seller at Closing equal to the amount of the
deductible under any policy of insurance pursuant to which such assigned
proceeds will be paid; provided that if Seller shall have expended any sums
before the Closing to repair or restore the Property, the amount expended by
Seller shall first be deducted from any credit due Buyer for the deductible
under any insurance policy, and if the amount expended by Seller exceeds the
total amount of such deductible(s), Seller shall reserve from the assignment of
insurance proceeds to Buyer, the amount of such excess. If Buyer fails to give
Seller notice within such 20‑day period, then Buyer will be deemed to have
elected to proceed in accordance with clause (b) above.
10.
DEFAULT

(a)    Buyer’s Default. AFTER THE EXPIRATION OF THE INVESTIGATION PERIOD, IF THE
CLOSING DOES NOT OCCUR AS A RESULT OF BUYER’S DEFAULT HEREUNDER, INCLUDING
BUYER’S FAILURE TO TIMELY DELIVER THE ADDITIONAL DEPOSIT, PROVIDED SELLER IS NOT
IN DEFAULT HEREUNDER, SELLER’S SOLE AND EXCLUSIVE REMEDY SHALL BE TO TERMINATE
THIS AGREEMENT BY GIVING WRITTEN NOTICE THEREOF TO BUYER, WHEREUPON THE DEPOSIT
SHALL BE PAID TO SELLER AS LIQUIDATED DAMAGES, AS SELLER’S SOLE AND EXCLUSIVE
REMEDY ON ACCOUNT OF SUCH DEFAULT HEREUNDER BY BUYER, AND NEITHER PARTY SHALL
HAVE ANY FURTHER LIABILITY OR OBLIGATION TO THE OTHER HEREUNDER, EXCEPT FOR
PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY STATE THAT THEY SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS PROVISION WILL NOT
LIMIT SELLER’S RIGHT TO RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES PURSUANT TO
SECTION 15.1 BELOW, NOR WAIVE OR AFFECT ANY PROVISIONS OF THIS AGREEMENT WHICH
EXPRESSLY STATE THAT THEY SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, NOR
LIMIT BUYER’S LIABILITY TO SELLER FOR ANY BREACH BY BUYER OF THE ACCESS
AGREEMENT. THE PARTIES ACKNOWLEDGE AND AGREE THAT SELLER’S ACTUAL DAMAGES IN THE
EVENT OF BUYER’S DEFAULT WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO
DETERMINE. AFTER NEGOTIATION, THE PARTIES HAVE AGREED THAT, CONSIDERING ALL THE
CIRCUMSTANCES EXISTING ON THE DATE OF THIS AGREEMENT, THE AMOUNT OF THE DEPOSIT
IS A REASONABLE ESTIMATE OF THE DAMAGES THAT SELLER WOULD INCUR IN SUCH EVENT.
THE PAYMENT OF THE DEPOSIT TO SELLER AS LIQUIDATED DAMAGES UNDER THE
CIRCUMSTANCES PROVIDED FOR HEREIN IS NOT INTENDED AS A FORFEITURE OR PENALTY
WITHIN THE MEANING OF SECTIONS 3275 OR 3369 OF THE CALIFORNIA CIVIL CODE, BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO SECTIONS 1671,
1676 AND 1677 OF THE CALIFORNIA CIVIL CODE. BY PLACING THEIR


28

--------------------------------------------------------------------------------



INITIALS BELOW, EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY OF THE STATEMENTS
MADE ABOVE, THE REASONABLENESS OF THE AMOUNT OF LIQUIDATED DAMAGES AGREED UPON,
AND THE FACT THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE
TIME THIS AGREEMENT WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES
PROVISION.
INITIALS:
/s/ Authorized Signatory
/s/ Authorized Signatory
 
Seller
Buyer



(b)    Seller’s Default. If the Closing does not occur as a result of Seller’s
default hereunder, then, provided Buyer is not in default hereunder, Buyer may,
at its sole election, proceed with one of the following mutually exclusive
alternatives:
(i)    waive such default and proceed with the Closing with no reduction in the
Purchase Price; provided, however, that this provision will not waive or affect
any of Seller’s other obligations under this Agreement to be performed after the
Closing with respect to any matter other than such default;
(ii)    terminate this Agreement, whereupon the Deposit shall be returned and
paid to Buyer, Seller shall reimburse Buyer for Buyer’s actual and demonstrable
out of pocket costs and expenses incurred in connection with this Agreement and
Buyer’s due diligence, including reasonable attorney’s fees (“Buyer’s Out of
Pocket Costs”), up to a maximum amount of One Hundred Fifty Thousand Dollars
($150,000), and neither party shall have any further liability or obligation to
the other hereunder, except for provisions of this Agreement which expressly
state that they shall survive the termination of this Agreement; or
(iii)    file in any court of competent jurisdiction an action for specific
performance to cause Seller to convey the Property to Buyer pursuant to the
terms and conditions of this Agreement; but Buyer shall not be entitled to
recover monetary damages from Seller in connection with such default; provided,
however, that this provision will not (x) limit Buyer’s right to recover
monetary damages from Seller in the event the remedy of specific performance is
not available due to the intentional act of Seller, (y) limit Buyer’s right to
receive reimbursement for attorneys’ fees pursuant to Section 15.1 below, nor
(z) waive or affect any of Seller’s other obligations under this Agreement to be
performed after the Closing with respect to any matter other than such default.
11.
EXPENSES

(a)    All documentary stamp taxes and transfer taxes shall be borne and paid by
Seller, and all recording fees shall be borne and paid by Buyer.
(b)    All Escrow and Closing costs charged by Escrow Holder, and any investment
charges or escrow fees incurred with respect to the Escrow shall be borne and
paid by Buyer.
(c)    The cost of the Title Policy (including the cost of ALTA extended
coverage and the cost of any endorsements) shall be paid by Buyer.


29

--------------------------------------------------------------------------------



(d)    Buyer shall pay its due diligence expenses (including, but not limited
to, the cost of any updated survey obtained by Buyer pursuant to Section 3.1(a)
above), and each party shall pay its own attorneys’ fees in connection with the
negotiation, documentation and consummation of the transactions contemplated
hereunder. Each party shall pay its own costs of preparing and/or reviewing the
Preliminary Proration Statement and any Supplemental Proration Statement in
connection with this Agreement. The provisions of this Section 11(d) shall
survive any termination of this Agreement.
(e)    Other costs, charges, and expenses shall be borne and paid as provided in
this Agreement, or in the absence of such provision, in accordance with the
custom in the county where the Premises are located.
12.
BROKERS

(a)    Seller represents to Buyer, and Buyer represents to Seller that (except
for Eastdil Secured Broker Services, Inc. (“Broker”), whose commission will be
paid by Seller pursuant to the terms of a separate agreement between Broker and
Seller), there is no broker, finder, or intermediary of any kind with whom such
party has dealt in connection with this transaction.
(b)    Seller agrees to indemnify and hold harmless Buyer, the partners,
members, trustees, shareholders, directors and officers of Buyer, any party
owning a direct or indirect interest in Buyer, the affiliates of Buyer, and the
partners, members, trustees, shareholders, directors, officers, employees and
agents of each of the foregoing parties (the “Buyer-Related Parties”), from and
against all claims, demands, causes of action, judgments, and liabilities which
may be asserted or recovered for brokerage or finders fees, commissions, or
other compensation in connection with the transaction contemplated under this
Agreement claimed by any party other than Broker to be owing to such party due
to any dealings between Seller and the party claiming such fee, commission or
compensation, including costs and reasonable attorneys’ fees incident thereto.
Buyer agrees to indemnify and hold harmless the Seller-Related Parties, from and
against all claims, demands, causes of action, judgments, and liabilities which
may be asserted or recovered for brokerage or finders fees, commissions, or
other compensation in connection with the transaction contemplated under this
Agreement claimed by any party other than Broker to be owing to such party due
to any dealings between Buyer and the party claiming such fee, commission or
compensation, including costs and reasonable attorneys’ fees incident thereto.
The parties hereto agree that the foregoing obligations of indemnification shall
survive the Closing hereunder or the expiration or termination of this
Agreement, however caused.
13.
ASSIGNMENT

The party originally identified as Buyer herein (“Original Buyer”) may, not
later than ten (10) days before the Closing and upon written notice to Seller,
assign its right to purchase the Property hereunder to any other entity that is
(and as of the Closing shall continue to be) (i) a real estate investment trust
(“REIT”) (or that is wholly owned directly or indirectly by a REIT) for which
Original Buyer or an affiliate of Original Buyer acts as the investment advisor,
or any other entity with which Original Buyer or an affiliate of Original Buyer
has an investment or advisory relationship, and (ii) not a Prohibited Person,
provided that such entity shall assume all obligations of Buyer hereunder in a
written agreement reasonably acceptable to Seller, including,


30

--------------------------------------------------------------------------------



specifically, reaffirmation of the release set forth in Section 4.2 above.
Except in compliance with the preceding sentence, Buyer may not assign this
Agreement to any other party without Seller’s prior written consent, which
consent may be granted, conditioned or denied in Seller’s sole and absolute
discretion. Notwithstanding anything herein to the contrary, Buyer shall not in
any event be released from any of its obligations or liabilities hereunder in
the event of any assignment by Buyer, including, but not limited to, any
obligations which survive the Closing, whether contained in this Agreement or
any document to be delivered by Buyer at the Closing, even if such document is
signed by the assignee of Buyer only. Subject to the limitations described
herein, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto, and their respective successors and assigns.
14.
NOTICES

Any and all notices or other communications required or permitted to be given
under this Agreement shall be in writing and either (i) personally delivered, in
which case notice shall be deemed delivered upon receipt, (ii) sent by
facsimile, in which case notice shall be deemed delivered upon the sender’s
receipt of confirmation of transmission of such facsimile notice produced by the
sender’s facsimile machine, (iii) sent by any nationally recognized overnight
courier service with provisions for proof of delivery, in which case notice
shall be deemed delivered on the next business day after the sender deposits the
same with such delivery service, or (iv) sent by United States Mail, postage
prepaid, certified mail, return receipt requested, in which case notice shall be
deemed delivered on the date of delivery as shown on the return receipt or the
date of the addressee’s refusal to accept delivery as indicated by the United
States Postal Service, and in any case such notices or other communication shall
be addressed to the following addresses:
Buyer:    KBS Capital Advisors LLC
11150 Santa Monica Boulevard, Suite 400
Los Angeles, CA 90025
Attention: Michael Potter
Telephone: (424) 208-8104
Telecopy: (310) 432-2119
and    KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attention: Brian Ragsdale
Telephone: (949) 797-0305
Facsimile: (949) 417-6501
and    KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attention: James Chiboucas, Esq.
Telephone: (949) 797-0305
Facsimile: (949) 417-6501


31

--------------------------------------------------------------------------------



with a copy to:    Sheppard Mullin Richter & Hampton LLP
650 Town Center Drive, 4th Floor
Costa Mesa, CA 92626
Attention: Scott A. Morehouse, Esq.
Telephone: (714) 424-2865
Telecopy: (714) 424-5995
Seller:    Pacific EIH Sacramento LLC
c/o Pacific Eagle Holdings Corporation
353 Sacramento Street, Suite 1788
San Francisco, California 94111
Attention: Mike Simons
Telephone: (415) 780‑7300
Telecopy: (415) 780‑7301
and a copy to:    Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, California 94111
Attention: Craig B. Etlin
Telephone: (415) 773-7304
Telecopy: (415) 421-2922
Escrow Holder:    Chicago Title Insurance Company
455 Market Street, Suite 2100
San Francisco, California 94105
Attention: Terina Kung
Telephone: (415) 291-5128
Telecopy: (415) 896-9423


Either party may change its address for notice from time to time by notice to
the other party in writing to the other in the manner aforesaid; provided that
any such notice of change of address shall only be effective upon actual receipt
by the other party.
15.
MISCELLANEOUS

15.1
Attorneys’ Fees

In the event of any litigation between the parties with respect to the Property,
this Agreement, the Escrow, the performance of their obligations hereunder or
the effect of a termination under this Agreement, the losing party shall pay all
costs and expenses incurred by the prevailing party in connection with such
litigation including, without limitation, reasonable attorneys’ fees and
disbursements. Any such attorneys’ fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Agreement and to survive and not be merged into any
such judgment. Notwithstanding any provisions of


32

--------------------------------------------------------------------------------



this Agreement to the contrary, the obligations of the parties under this
Section 15.1 shall survive any termination of this Agreement and the Closing.
15.2
Gender

Words of any gender used in this Agreement shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, and vice versa, unless the context requires otherwise.
15.3
Captions

The captions in this Agreement are inserted only for the purpose of convenient
reference and in no way define, limit or prescribe the scope or intent of this
Agreement or any part hereof.
15.4
Construction

(a)    No provision of this Agreement shall be construed by any Court or other
judicial authority against any party hereto by reason of such party’s being
deemed to have drafted or structured such provisions.
(b)    As used herein, the terms “include,” “including” and similar terms shall
be construed as if followed by the phrase “but not limited to.” The terms
“hereof,” “herein” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement as a whole, and not to any particular
article or provision, except as expressly so stated.
(c)    It is the intent of the parties that all indemnification obligations of
the either party set forth in this Agreement shall apply without regard to
whether or not (i) the indemnifying party is negligent or otherwise at fault in
any respect with regard to the existence or occurrence of any of the matters
covered by any such indemnification obligation, or (ii) the indemnifying party
otherwise caused or created, or is claimed to have caused or created, the
existence or occurrence of any of the matters covered by any such
indemnification obligation, whether through its own acts or omissions or
otherwise.
15.5
Business Days; Deadlines

As used in this Agreement and any document executed by any party hereto to
another party hereto at the Closing, the term “business days” means all days of
the year except Saturdays, Sundays, and holidays recognized by the Federal
Reserve Bank of San Francisco. If a deadline provided in this Agreement or any
document executed by any party hereto to another party hereto at the Closing
falls on a day other than a business day, such deadline shall be extended until
the first business day thereafter.
15.6
Entire Agreement

This written Agreement, including all Schedules and Exhibits attached hereto,
the Access Agreement and the documents to be delivered pursuant hereto, shall
constitute the entire agreement and understanding of the parties, and there are
no other prior or contemporaneous written or oral agreements, undertakings,
promises, warranties, or covenants not contained or


33

--------------------------------------------------------------------------------



merged herein. The Schedules and Exhibits attached hereto are hereby
incorporated in and made part of this Agreement.
15.7
Recording

The parties agree that this Agreement shall not be recorded except for
recordation of a lis pendens as may be required to maintain an action for
specific performance. Subject to the foregoing, if Buyer causes this Agreement
or any notice or memorandum thereof to be recorded, this Agreement shall be null
and void at the option of Seller.
15.8
No Continuance

Buyer acknowledges that there shall be no assignment, transfer or continuance of
Seller’s insurance coverage after the Closing.
15.9
Time of Essence

Time is of the essence of this Agreement. In the computation of any period of
time provided for in this Agreement or by law, the day of the act or event from
which said period of time runs shall be excluded, and the last day of such
period shall be included, unless it is not a business day, in which case the
period shall be deemed to run until the next day which is a business day.
15.10
Original Document

This Agreement may be executed by all parties in counterparts in which event
each shall be deemed an original, and all of which shall constitute one and the
same agreement.
15.11
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.
15.12
Acceptance of Offer

In the event this Agreement is executed only by Buyer or Seller, this Agreement
shall be regarded only as an offer to purchase or sell, as applicable, and shall
not obligate either Buyer or Seller until this offer is accepted by execution
hereof by the other party (the “Second Party”) and delivered to the party that
first executed this Agreement (the “First Party”). If the Second Party has not
accepted this offer and delivered a fully executed copy of this Agreement to the
First Party within five (5) business days after its submission by the First
Party, this offer shall be of no force or effect.
15.13
Confidentiality

Buyer and Seller shall each maintain as confidential the terms of this Agreement
(including the Purchase Price) and any and all material or information about the
other, and, in the case of Buyer and its agents, employees, consultants and
contractors, about the Property, and shall not


34

--------------------------------------------------------------------------------



disclose such terms or information to any third party, except, in the case of
information about the Property, to Buyer’s lender or prospective lenders, equity
investors or prospective equity investors, insurance and reinsurance firms,
attorneys, and environmental assessment firms, as may be reasonably required for
the consummation of the transaction contemplated hereunder and/or as required by
law; provided that Buyer shall inform such parties as to the confidentiality of
such materials and information and use all reasonable efforts to cause such
parties to abide by the confidentiality provisions of this Agreement. To the
extent permitted by applicable law, Buyer shall notify Seller, by facsimile,
with a copy by regular mail, at least three (3) business days before Buyer or
Buyer’s agents, employees or contractors make any disclosure that such party
believes is required by law; provided that, if a court order of a court of law
with appropriate jurisdiction requires disclosure within a period of less than
three (3) business days, Buyer shall notify Seller by facsimile immediately upon
receipt of such order, and no such advance notice shall be required for any
disclosure pursuant to subparagraph (b) below. Further, Buyer agrees not to use
or to allow to be used any such information for any purpose other than to
determine whether to proceed with the contemplated purchase or to obtain a loan
in connection therewith or to obtain insurance. This provision shall survive the
Closing or any termination of this Agreement, provided that Buyer shall not be
obligated to maintain as confidential any material about the Property after the
Closing. However, after Closing, Buyer may make a public disclosures mentioning
Seller or regarding the provisions of this Agreement (other than the financial
terms thereof) or the transaction accomplished at Closing without the prior
written consent of Seller. If the purchase and sale of the Property pursuant
hereto does not close for any reason other than Seller’s default, upon Seller’s
written request Buyer shall return to Seller (without representation or warranty
of any kind) all third party agreements, documents, studies, reports and other
materials pertaining to the Property (excluding only market and feasibility
studies) and either delivered by Seller or Seller’s agents to Buyer pursuant
hereto, or obtained by or on behalf of Buyer during Buyer’s investigation of the
Property, provided that Buyer shall be permitted to retain copies of such
materials to the extent required to comply with applicable law or Buyer’s
internal record retention policies. Notwithstanding anything herein to the
contrary:
(a)    Each party shall have the right to disclose information relating to the
Property to its partners and their direct and indirect owners, and their
respective officers, employees, directors and representatives, and the
provisions of this Section 15.13 shall in no event apply to information which is
or becomes generally available to the public other than as a result of
disclosure by such party.
(b)    Nothing contained herein shall impair Buyer’s (or its permitted
assignee’s) right to disclose information relating to this Agreement or the
Property to the extent required in connection with any filing (including any
amendment or supplement to any S-11 filing) with governmental agencies
(including the SEC) by any REIT holding an interest (direct or indirect) in any
permitted assignee of Buyer.
(c)    Once Buyer has delivered the Approval Notice to Seller and has paid the
Additional Deposit to Escrow Holder, Buyer shall be permitted to disclose
information relating to this Agreement or the Property to (i) any due diligence
representatives and/or consultants that are engaged by, work for or are acting
on behalf of, any securities dealers and/or broker dealers evaluating Buyer or
its permitted assignee, or (ii) any broker/dealers in the REIT’s broker/dealer
network and any of the REIT’s investors.


35

--------------------------------------------------------------------------------



(d)    Nothing herein shall impair the right of Seller or any party that owns a
direct or indirect interest in Seller to disclose information relating to this
Agreement as required by any regulatory or supervisory agency or authority with
competent jurisdiction over Seller or such Party, including, but not limited to,
the listing rules of The Stock Exchange of Hong Kong Limited.
15.14
Amendment

This Agreement may be amended or modified only by a written agreement
subsequently executed by Buyer and Seller.
15.15
Waiver

No waiver of any provision or condition of this Agreement by any party shall be
valid unless in writing signed by such party. No such waiver shall be taken as a
waiver of any other or similar provision or of any future event, act, or
default.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
BUYER:
KBS CAPITAL ADVISORS LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Brian Ragsdale
 
Name:
Brian Ragsdale
 
Title:
EVP
 
 
 
 
 
Date signed:
April 27, 2016
 
 
 
 
SELLER:
PACIFIC EIH SACRAMENTO LLC,
 
a Delaware limited liability company
 
 
 
 
 
By:
/s/ Lam Kin Kwok
 
Name:
Lam Kin Kwok
 
Title:
Authorized Person
 
 
 
 
 
Date signed:
April 28, 2016
 
 
 
 





36

--------------------------------------------------------------------------------




SCHEDULE 1.1
DESCRIPTION OF THE LAND
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN FRANCISCO,
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
BEGINNING AT THE POINT OF INTERSECTION OF THE EASTERLY LINE OF BATTERY STREET
WITH THE NORTHERLY LINE OF HALLECK STREET; RUNNING THENCE NORTHERLY ALONG SAID
LINE OF BATTERY STREET 81 FEET AND 8 INCHES; THENCE AT ARIGHT ANGLE EASTERLY 102
FEET AND 6 INCHES; THENCE AT A RIGHT ANGLE NORTHERLY 45 FEET AND 10 INCHES TO
THE SOUTHERLY LINE OF SACRAMENTO STREET; THENCE EASTERLY ALONG SAID LINE OF
SACRAMENTO STREET 35 FEET; THENCE AT A RIGHT ANGLE SOUTHERLY 127 FEET AND 6
INCHES TO THE NORTHERLY LINE OF HALLECK STREET; AND THENCE AT A RIGHT ANGLE
WESTERLY ALONG SAID LINE OF HALLECK STREET 137 FEET AND 6 INCHES TO THE POINT OF
BEGINNING.
BEING PART OF 50 VARA BLOCK NO. 23.
APN: LOT 014, BLOCK 0237
PARCEL 2:
BEGINNING AT THE POINT OF INTERSECTION OF THE SOUTHERLY LINE OF SACRAMENTO
STREET AND THE EASTERLY LINE OF BATTERY STREET; RUNNING THENCE SOUTHERLY ALONG
SAID LINE OF BATTERY STREET 45 FEET AND 10 INCHES; THENCE AT A RIGHT ANGLE
EASTERLY 45 FEET AND 10 INCHES; THENCE AT A RIGHT ANGLE NORTHERLY 45 FEET AND 10
INCHES TO THE SOUTHERLY LINE OF SACRAMENTO STREET; THENCE AT A RIGHT ANGLE
WESTERLY ALONG SAID LINE OF SACRAMENTO STREET 45 FEET AND 10 INCHES TO THE POINT
OF BEGINNING.
BEING A PORTION OF 50 VARA BLOCK NO. 23.
APN: LOT 015, BLOCK 0237
PARCEL 3:
BEGINNING AT A POINT ON THE SOUTHERLY LINE OF SACRAMENTO STREET, DISTANT THEREON
45 FEET AND 10 INCHES EASTERLY FROM THE EASTERLY LINE OF BATTERY STREET; RUNNING
THENCE EASTERLY AND ALONG SAID LINE OF SACRAMENTO STREET 56 FEET AND 8 INCHES;
THENCE AT A RIGHT ANGLE SOUTHERLY 45 FEET AND 10 INCHES; THENCE AT A RIGHT ANGLE
WESTERLY 56


Schedule 1.1, Page 1

--------------------------------------------------------------------------------



FEET AND 8 INCHES; THENCE AT A RIGHT ANGLE NORTHERLY 45 FEET AND 10 INCHES TO
THE POINT OF BEGINNING.
BEING A PART OF 50 VARA BLOCK NO. 23.
APN: LOT 016, BLOCK 0237






Schedule 1.1, Page 2

--------------------------------------------------------------------------------




SCHEDULE 3.1(i)
3-14 AUDIT DOCUMENTS
General
•
Property operating statements for the most recent full calendar year (2015) and
for the current year to date with break out in quarterly intervals.

•
Trial balances at the end of the most recent full calendar year (12/31/15) and
as of the current date.    

•
General ledger for the most recent full calendar year and for the current year
to date (should include activity for entire year).

•
Property bank statements and reconciliations as of 12/31/15, 1/31/16 and 2/29/16

Revenues
Access to the following for all revenues for the most recent full calendar year
and for the current year to date:   
•
Lease agreements including any leases which have expired or were terminated in
2015

•
Rent rolls as of 12/31/14 and 12/31/15

•
Detailed tenant ledger for the latest full calendar year and current year

•
Access to billing invoices and tenant cash receipts for specific tenants
(selections to be provided)

Supporting documents and schedules for other revenues (i.e., parking income), if
applicable, for the most recent full calendar year and for the current year to
date.
Expenses
Access to the following for all expenses for the most recent full calendar year
and for the current year to date:
•
Invoices and check copies (selections to be provided)

•
Check registers

•
Agreements with Contractors (specific agreements to be requested)

Reimbursable Expenses



Access to the following for the most recent full calendar year and for the
current year to date:
•
CAM calculation to support monthly billings.

•
Year-end CAM reconciliation.

Post-closing
Final operating statement, trial balance and general ledger for the current year
from January 1 through the date of sale.


Schedule 3.1(i)

--------------------------------------------------------------------------------




SCHEDULE 3.5
SCERTAIN MISCELLANEOUS AGREEMENTS


Vendor
Document Type
Dated
Comments
ABM Janitorial Services, Inc.
Service Contractor Agreement
February 24, 2009
Janitorial and Day Porter Services
Able Engineering Services
Service Contractor Agreement
October 3, 2005
Engineering Services
DFS Commercial, Inc.
Service Contractor Agreement
August 1, 2006
Interior Carpet Cleaning
Ricoh USA, Inc.
Image Management Plus Agreement
July 14, 2014
Copier Agreement
Otis Elevator Company
Service Contractor Agreement
February 26, 2009
Elevator Maintenance
Capitol Communications
Service Contractor Agreement
May 23, 2003
Riser Management
Professional Technical Security Services, Inc.
Service Contractor Agreement
February 27, 2006
Building Security Services
Stuart Dean Co., Inc.
Service Contractor Agreement
March 15, 2006
Lobby Marble Maintenance
Ambius
Service Contractor Agreement
April 27, 2012
Interior Plant Care
TriSignal Integration, Inc.
Service Contractor Agreement
May 1, 2015
Testing and Inspecting Services
Terminix/Rose Exterminator Company
Service Contractor Agreement
July 1, 1998
Pest Control Services
Megapath
Service Agreement
July 22, 2013
Conference Room WiFi
Huntsman
Architectural Services Agreement
November 10, 2006
Architectural Services





Schedule 3.5, Page 1

--------------------------------------------------------------------------------



Vendor
Document Type
Dated
Comments
Garratt Callahan
Service Contractor Agreement
July 1, 2015
Water treatment analysis/program
Valley Power Systems
Service Contractor Agreement
January 14, 2016
Annual Testing of Diesel Generator and Fire Pump
ACCO Engineering Systems
Service Contractor Agreement
January 14, 2016
Annual Preventative Maintenance on HVAC System





Schedule 3.5, Page 2

--------------------------------------------------------------------------------




SCHEDULE 4.3(g)
LIST OF LEASES
Suite No.
Tenant
Date of Lease
Amendments
280B
Sterling M. Enterprises
dba Lee's Deli
May 6, 2011
 
290B
Patrick & Company
June 12, 1997
1st - Jan. 27, 1998
2nd - April 30, 2002
3rd - May 8, 2003
4th - June 11, 2004
5th - June 25, 2007
292B
Wells Fargo Bank, N.A.
January 17, 1984
1st - April 15, 1984
2nd - Oct. 12, 1993
3rd - June 25, 1999
4th - April 14, 2004
5th - June 17, 2008
383S
Drs. Hall & Szeto
April 6, 2000
1st - January 29, 2010
200
Landmark Education
May 28, 1993
1st - Jan. 20, 1998
2nd - March 12, 2003
3rd - Feb. 22, 2005
4th - July 28, 2005
5th - Sept. 19, 2007
6th - Sept. 7, 2012
7th - July 10, 2013
300
Medicines360, Inc. to be relocated here (See Suite 900)
 
 
360
Xerox Corp.
September 22, 2014
 
400
Telerep, Incorporated
May 12, 2000
1st - June 7, 2007
2nd - Nov. 3, 2011
420
Berry, Appleman &
Leiden LLP
July 15, 1997
1st - Sept. 23, 1998
2nd - Dec. 6, 1999
3rd - Jan. 24, 2001
4th - May 1, 2003
5th - Dec. 19, 2003
6th - April 27, 2007
7th - April 3, 2009
8th - Sept. 20, 2010
9th - June 14, 2012
10th - Dec. 12, 2014
500
Harper Collins
November 29, 2000
1st - June 11, 2007
2nd - Dec. 14, 2012



Schedule 4.3(g), Page 1

--------------------------------------------------------------------------------



Suite No.
Tenant
Date of Lease
Amendments
560
Software Management
Consultants, Inc. (SMCI)
November 4, 2009
1st - July 12, 2013
600
Liberty Mutual
June 26, 2008
1st - June 13, 2013
700
Available Space
 
 
740
Imprint Capital
May 8, 2009
1st - March 28, 2011
800
Buck Consultants
October 24, 2012
1st - Sept. 2014
900
Medicines360, Inc.
August 29, 2011
1st - March 22, 2016
1000
Bay Area Council
January 21, 2013
 
1060
Building Conference Center
 
 
1120
Available Space
 
 
1140
Valinoti And Dito, LLP
December 22, 2011
 
1160
Pacific Eagle Holdings - Building Office
 
 
1200
Berry Appleman
& Leiden LLP
See Suite 420
 
1300
Berry Appleman
& Leiden LLP
See Suite 420
 
1360
Berry Appleman
& Leiden LLP
See Suite 420
 
1400
Berry Appleman
& Leiden LLP
See Suite 420
 
1500
Pentaho Corporation
March 5, 2013
1st - Aug. 21, 2015
1600
Carlson, Calladine
& Peterson, LLP
March 5, 2004
1st - April 13, 2005
2nd - April 1, 2010
3rd - June 28, 2010
1700
Beecher Carlson
Insurance
October 9, 2007
1st - May 9, 2012
2nd - Nov. 25, 2013
1740
Carlson, Calladine
& Peterson, LLP
See Suite 1600
 
1788
Pacific Eagle Holdings
Corporation
June 1, 2014
 
1800
Premier Staffing, Inc.
November 14, 2014
 
1900
Black & Veatch
April 1, 2013
 
2000
Levin Simes, LLP
September 6, 2011
 
2100
Hoffman Lewis
(dba H/L Partners)
September 30, 2013
 



Schedule 4.3(g), Page 2

--------------------------------------------------------------------------------



Suite No.
Tenant
Date of Lease
Amendments
2200
Available Space
 
 
2300
Ameriprise Holdings, Inc.
July 17, 2013
 
Roof
New Cingular Wireless PCS, LLC (AT&T)
June 2, 1986
1st - July 17, 1987
2nd - March 25, 1991
3rd - Feb. 11, 2002
4th - March 6, 2007
5th - April 15, 2008







Schedule 4.3(g), Page 3

--------------------------------------------------------------------------------




SCHEDULE 5.3
CERTAIN LEASES UNDER WHICH SELLER WILL PAY LEASING COSTS


1.
Tenant Improvement Costs and leasing commissions payable pursuant to Lease
amendment for the relocation of the premises leased by Medicines360, Inc. to
Suite 300 of the Improvements, and extension of the term for five (5) additional
years, commencing on October 1, 2016.



2.
Tenant Improvement Costs and leasing commissions payable pursuant to Carlson,
Calladine & Peterson letter of intent for extension for Suites 1600, 1700, 1740,
1780B, 1780C.



Schedule 5.3, Page 1

--------------------------------------------------------------------------------




EXHIBIT A
ESTOPPEL CERTIFICATE
The undersigned, ____________________, a _______________, is the Tenant of a
portion of the real property commonly known as 353 Sacramento Street, San
Francisco, California (the “Property”), and hereby certifies to PACIFIC EIH
SACRAMENTO LLC, a Delaware limited liability company (“Landlord”), to
____________________, a _______________, or its assignee or nominee (“Buyer”),
and to any lender (“Lender”) making a loan to Buyer to be secured, in whole or
in part, by the Property, the following:
1.That there is presently in full force and effect a lease (as modified,
assigned, supplemented and/or amended as set forth in Paragraph 2 below, the
“Lease”) dated as of __________, 20___ between the undersigned and
____________________, covering approximately _____ square feet of the Property
(the “Leased Premises”).
2.    That the Lease has not been modified, assigned, supplemented or amended
except as set forth on Schedule 1 attached hereto. [Note: Schedule 1 to be
attached with a listing of all Leases amendments or to state “None”]
3.    That the Lease represents the entire agreement between Landlord and the
undersigned with respect to the Leased Premises.
4.    That the commencement date under the Lease was __________, _____, the
termination date of said Lease is __________, 20___.
5.    That the present minimum monthly rent which the undersigned is paying
under the Lease is $__________. Tenant has not made any payment of any rent more
than thirty (30) days before the date the same is due.
6.    The undersigned’s pro rata share of the entire property in which the
Premises are located, for purposes of allocating operating expenses and real
estate taxes is ____%. The undersigned is obligated to pay its pro rata share of
(choose one/strike others):
Increases over base year 20___.
Increases over a stipulated amount per square foot: $____/sf.
All operating expenses and real estate taxes (net lease).


7.    That the security deposit held by Landlord under the terms of the Lease is
$__________ and Landlord holds no other deposit from Tenant for security or
otherwise.
8.    That the undersigned has accepted possession of the Premises and that, to
the best of the undersigned’s knowledge, any improvements required to be made by
Landlord to the Premises by the terms of the Lease have been completed to the
satisfaction of the undersigned.
9.    That, to the best of the undersigned’s knowledge, the undersigned, as of
the date set forth below, has no right or claim of deduction, charge, lien or
offset against Landlord under the


A-1

--------------------------------------------------------------------------------



Lease or otherwise against the rents or other charges due or to become due
pursuant to the terms of said Lease.
10.    That, to the best of the undersigned’s knowledge, Landlord is not in
default or breach of the Lease, nor has Landlord committed an act or failed to
act in such a manner, which, with the passage of time or notice or both, would
result in a default or breach of the Lease by Landlord.
11.    That, to the best of the undersigned’s knowledge, the undersigned is not
in default or in breach of the Lease, nor has the undersigned committed an act
or failed to act in such a manner which, with the passage of time or notice or
both, would result in a default or breach of the Lease by the undersigned.
12.    The undersigned does not have any rights or options to purchase any
portion of the real property upon which the Leased Premises are situated.
13.    The undersigned hereby acknowledges that Buyer, or its nominee, intends
to purchase the Property, that Landlord will assign its interest in the Lease to
Buyer, or its nominee, in connection with such purchase, and that Buyer, or its
nominee, and its lender is relying upon the representations contained herein in
making such purchase.
14.    That the undersigned is not the subject of any pending bankruptcy,
insolvency, debtor’s relief, reorganization, receivership, or similar
proceedings, nor the subject of a ruling with respect to any of the foregoing.
This Certificate shall be binding upon and inure to the benefit of the
undersigned, Landlord, Buyer and Lender and their respective successors and
assigns.
Dated: ____________, 2016
,
a
 
 
 
 
By:
 
Name:
 
Title:
 



A-2

--------------------------------------------------------------------------------




EXHIBIT B
RECORDING REQUESTED BY AND WHEN RECORDED RETURN TO:


Attention:
MAIL TAX STATEMENTS TO:




 

(Space above this line for Recorder’s use)
The undersigned Grantor declares:


Documentary transfer tax is $_________________________
ý    Computed on full value of the interest or property conveyed, or
¨    Computed on full value less value of liens or encumbrances remaining at
time of sale
¨    Unincorporated Area         ý    City of San Francisco
Parcel No.: ________________________________


GRANT DEED
FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, PACIFIC EIH
SACRAMENTO LLC, a Delaware limited liability company, hereby grants to
____________________, a _______________, the real property located in the City
and County of San Francisco, State of California, described on Exhibit A
attached hereto and made a part hereof.
This Deed is made and accepted subject to the matters listed on Exhibit B
attached hereto and made a part hereof.
Executed as of this _____ day of __________, 2016.
GRANTOR:
 
 
PACIFIC EIH SACRAMENTO LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



[Attach acknowledgment]


B-1

--------------------------------------------------------------------------------







B-2

--------------------------------------------------------------------------------




EXHIBIT C
BILL OF SALE
PACIFIC EIH SACRAMENTO LLC, a Delaware limited liability company (“Grantor”),
for good and valuable consideration to Grantor in hand paid by
____________________, a _______________ (“Grantee”), the receipt and sufficiency
of which is hereby acknowledged, does hereby sell and deliver to Grantee all of
Grantor’s right, title and interest, if any, in and to the following:
All tangible personal property located on or used exclusively in connection with
those certain premises known as 353 Sacramento Street, San Francisco, California
and described on Exhibit A attached hereto (the “Premises”), including, but not
limited to, furniture, fixtures, and equipment (the “Personal Property”).
The Personal Property is in a used condition, and Grantor is neither a
manufacturer, nor distributor of, nor dealer nor merchant in, said Personal
Property. Grantor makes no representations, express or implied, as to the
condition or state of repair of the Personal Property, including warranties of
fitness or merchantability, it being expressly understood that the Personal
Property is being sold to Grantee in its present “AS IS, WHERE IS” condition and
with all faults. By acceptance of delivery of the Personal Property, Grantee
affirms that it has not relied on Grantor’s skill or judgment to select or
furnish said Personal Property for any particular purpose, and that Grantor
makes no warranty that said Personal Property is fit for any particular purpose
and that there are no representations or warranties, express, implied or
statutory, except that Grantor represents and warrants that Grantor has not
previously sold or conveyed said Personal Property.
IN WITNESS WHEREOF, Grantor has executed this Bill of Sale as of the _____ day
of __________, 2016.
GRANTOR:
 
 
PACIFIC EIH SACRAMENTO LLC,
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



C-1

--------------------------------------------------------------------------------




EXHIBIT D
ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made as of this
_____ day of __________, 2016, by PACIFIC EIH SACRAMENTO LLC, a Delaware limited
liability company (“Assignor”), and ____________________, a _______________
(“Assignee”).
RECITALS:
A.Assignor and Assignee entered into that certain Purchase and Sale Agreement
dated __________, 20___ (the “Agreement”), pursuant to which Assignor has agreed
to sell to Assignee that certain office building commonly known as 353
Sacramento Street, San Francisco, California, and situated on the land legally
described in Exhibit A attached hereto (the “Premises”).
B.    Assignor or its predecessor-in-interest has previously entered into those
certain leases with the tenants listed on Schedule 1 attached hereto and made a
part hereof (the “Leases”).
C.    Assignor presently holds security deposits from the tenants under the
Leases in the amounts set forth in Schedule 2 attached hereto and made a part
hereof (the “Security Deposits”).
D.    Assignor and Assignee are delivering this Assignment pursuant to the terms
of the Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, covenant and agree as follows:
1.Effective on the date of the conveyance of the Premises by Assignor to
Assignee (the “Conveyance Date”), Assignor hereby transfers, assigns and sets
over unto Assignee (i) the Leases, and (ii) the Security Deposits.
2.    Assignee does hereby accept the foregoing assignment of Leases, and does
hereby assume as of the Conveyance Date and become responsible for and agree to
perform, discharge, fulfill and observe all of the obligations, covenants and
conditions of the landlord with respect to the Leases which are to be performed
on and after the Conveyance Date with the same force and effect as if Assignee
were the original landlord thereunder.
3.    The provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
4.    In the event of any litigation between Assignor and Assignee arising out
of the obligations of the parties under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay all costs and expenses incurred by the prevailing party in connection
with such litigation including, without limitation, reasonable attorneys’ fees
and disbursements. Any such attorneys’ fees and other expenses incurred by


D-1

--------------------------------------------------------------------------------



either party in enforcing a judgment in its favor under this Assignment shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Assignment and to survive and not be merged into
any such judgment.
5.    This Assignment may be executed in counterparts, each of which shall be
deemed an original, and all of which, taken together, shall be deemed one
document. Assignor and Assignee agree that the delivery of an executed copy of
this Assignment by facsimile shall be legal and binding and shall have the same
full force and effect as if an original executed copy of this Assignment had
been delivered.
IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be duly
executed as of the day and year first above written.


GRANTOR:
PACIFIC EIH SACRAMENTO LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
ASSIGNEE:
 
 
a
,
 
 
 
 
 
 
By:
 
 
 
a
 
 
 
its
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 





D-2

--------------------------------------------------------------------------------




EXHIBIT E
ASSIGNMENT AND ASSUMPTION OF MISCELLANEOUS AGREEMENTS
THIS ASSIGNMENT AND ASSUMPTION OF MISCELLANEOUS AGREEMENTS (this “Assignment”)
is made this _____ day of __________, 2016, by PACIFIC EIH SACRAMENTO LLC, a
Delaware limited liability company (“Assignor”), and ____________________, a
_______________ (“Assignee”).
R E C I T A L S :
A.Assignor and Assignee entered into that certain Purchase and Sale Agreement
dated __________, 2016 (the “Agreement”), pursuant to which Assignor has agreed
to sell to Assignee that certain office building commonly known as 353
Sacramento Street, San Francisco, California, and legally described on Exhibit A
attached hereto (the “Premises”).
B.    Assignor or its predecessor-in-interest has previously entered into those
certain contracts with respect to the Premises, as more particularly described
in Schedule 1 attached hereto and made a part hereof (the “Miscellaneous
Agreements”).
C.    Assignor and Assignee are delivering this Assignment pursuant to the terms
of the Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, covenant and agree as follows:
1.Effective on the date of the conveyance of the Premises by Assignor to
Assignee (the “Conveyance Date”), Assignor hereby transfers, assigns and sets
over unto Assignee all of its right, title and interest, if any, in and to the
Miscellaneous Agreements.
2.    Assignee does hereby accept the foregoing assignment of Miscellaneous
Agreements and does hereby assume as of the Conveyance Date and become
responsible for and agree to perform, discharge, fulfill and observe all of the
obligations, covenants and conditions of Assignor with respect to the
Miscellaneous Agreements which are to be performed on and after the Conveyance
Date (and before the Conveyance Date to the extent so provided in Section 5.1
or, 5.2 or 5.3 of the Agreement) with the same force and effect as if Assignee
were party to the original Miscellaneous Agreements.
3.    The provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
4.    In the event of any litigation between Assignor and Assignee arising out
of the obligations of the parties under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay all costs and expenses incurred by the prevailing party in connection
with such litigation including, without limitation, reasonable attorneys’ fees
and disbursements. Any such attorneys’ fees and other expenses incurred by


E-1

--------------------------------------------------------------------------------



either party in enforcing a judgment in its favor under this Assignment shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Assignment and to survive and not be merged into
any such judgment.
5.    This Assignment may be executed in counterparts, each of which shall be
deemed an original, and all of which, taken together, shall be deemed one
document. Assignor and Assignee agree that the delivery of an executed copy of
this Assignment by facsimile shall be legal and binding and shall have the same
full force and effect as if an original executed copy of this Assignment had
been delivered.
IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be duly
executed as of the day and year first above written.


GRANTOR:
PACIFIC EIH SACRAMENTO LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
ASSIGNEE:
 
 
a
,
 
 
 
 
 
 
By:
 
 
 
a
 
 
 
its
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 





E-2

--------------------------------------------------------------------------------




EXHIBIT F
ASSIGNMENT AND ASSUMPTION OF
PERMITS, INTANGIBLE PROPERTY AND WARRANTIES
THIS ASSIGNMENT AND ASSUMPTION OF PERMITS, INTANGIBLE PROPERTY AND WARRANTIES
(this “Assignment”) is made as of this _____ day of __________, 2016, by and
between PACIFIC EIH SACRAMENTO LLC, a Delaware limited liability company
(“Assignor”), and ____________________, a _______________ (“Assignee”).
R E C I T A L S :
A.Assignor and Assignee entered into that certain Purchase and Sale Agreement
dated __________, 2016 (the “Agreement”), pursuant to which Assignor has agreed
to sell to Assignee that certain office building commonly known as 353
Sacramento Street, San Francisco, California, and situated on the land legally
described in Exhibit A attached hereto (the “Premises”).
B.    Assignor and Assignee are delivering this Assignment pursuant to the terms
of the Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, covenant and agree as follows:
1.Effective on the date of the conveyance of the Premises by Assignor to
Assignee (the “Conveyance Date”), Assignor hereby transfers, assigns and sets
over unto Assignee, without warranty as to transferability or as to Assignee’s
rights to use the same, all of Assignor’s right, title and interest, if any, in
and to:
(a)    all assignable permits and licenses to extent the same pertain to the
Premises (collectively, the “Permits”);
(b)    all assignable trademarks and trade names, if any, and other intangible
property used exclusively in connection with the occupancy and operation of the
Premises (the “Intangible Property”); and
(c)    all assignable warranties of any contractor, manufacturer or materialman
which relate to the Improvements or the Personal Property (as such terms are
defined in the Agreement) (the “Warranties”).
2.    Assignee hereby accepts the foregoing assignment of the Permits,
Intangible Property, and Warranties. Assignee does hereby assume and become
responsible for and agree to perform, discharge, fulfill and observe all of the
obligations, covenants and conditions of Assignor with respect to the Permits,
whether performance is required on, after or before the Conveyance Date, and
Assignor shall have no obligation or liability to Assignee for the performance,
discharge, fulfillment or observation of the same, whether required on, after or
before the Conveyance Date.


F-1

--------------------------------------------------------------------------------



3.    The provisions hereof shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.
4.    In the event of any litigation between Assignor and Assignee arising out
of the obligations of the parties under this Assignment or concerning the
meaning or interpretation of any provision contained herein, the losing party
shall pay all costs and expenses incurred by the prevailing party in connection
with such litigation including, without limitation, reasonable attorneys’ fees
and disbursements. Any such attorneys’ fees and other expenses incurred by
either party in enforcing a judgment in its favor under this Assignment shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Assignment and to survive and not be merged into
any such judgment.
5.    This Assignment may be executed in counterparts, each of which shall be
deemed an original, and all of which, taken together, shall be deemed one
document. Assignor and Assignee agree that the delivery of an executed copy of
this Assignment by facsimile shall be legal and binding and shall have the same
full force and effect as if an original executed copy of this Assignment had
been delivered.
IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be duly
executed as of the day and year first above written.


GRANTOR:
PACIFIC EIH SACRAMENTO LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
ASSIGNEE:
 
 
a
,
 
 
 
 
 
 
By:
 
 
 
a
 
 
 
its
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 



F-2

--------------------------------------------------------------------------------




EXHIBIT G
SELLER’S CLOSING CERTIFICATION
Pursuant to Section 4.5 of that certain Purchase and Sale Agreement (the
“Agreement”) dated as of __________, 2016, between PACIFIC EIH SACRAMENTO LLC, a
Delaware limited liability company (“Seller”), and ____________________, a
_______________ (“Buyer”), Seller hereby certifies to Buyer that all
representations and warranties of Seller contained in Section 4.3 of the
Agreement are true, correct and complete as of the date hereof.
Dated as of __________, 2016.


SELLER:
PACIFIC EIH SACRAMENTO LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





G-1

--------------------------------------------------------------------------------




EXHIBIT H
FIRPTA AFFIDAVIT
CERTIFICATE OF TRANSFEROR OTHER
THAN AN INDIVIDUAL
Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. To inform ____________________, a _______________ (“Transferee”), the
transferee of certain real property located in the City and County of San
Francisco, State of California, commonly known as 353 Sacramento Street, that
withholding of tax is not required upon the disposition of such U.S. real
property interest by PACIFIC EIH SACRAMENTO LLC, a Delaware limited liability
company, of which PACIFIC EAGLE (US) REAL ESTATE FUND, L.P., a Delaware limited
partnership (“Transferor”), is the sole member, the undersigned hereby certifies
the following on behalf of Transferor:
1.Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2.    Transferor is not a disregarded entity as defined in Income Tax
Regulations §1.1445‑2(b)(2)(iii);
3.    Transferor’s U.S. employer identification number is __________; and
4.    Transferor’s office address is c/o Pacific Eagle Holdings Corporation, 353
Sacramento Street, Suite 1788, San Francisco, California 94111.
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


H-1

--------------------------------------------------------------------------------



Under penalty of perjury, I declare that I have examined this certificate and to
the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.
Dated as of __________, 2016.
TRANSFEROR:
PACIFIC EAGLE (US) REAL ESTATE FUND, L.P.,
 
a Delaware limited liability company
 
 
 
 
 
By:
Pacific Eagle China Orient (US) Real Estate GP,
LLC,
 
 
a Delaware limited liability company,
 
 
its General Partner
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 





NOTICE TO TRANSFEREE (BUYER): You are required by law to retain this Certificate
until the end of the fifth tax year following the tax year in which the transfer
takes place and make the Certificate available to the Internal Revenue Service
if requested to do so during that period.




H-2

--------------------------------------------------------------------------------




EXHIBIT I
OWNER’S STATEMENT
ALTA EXTENDED COVERAGE OWNER'S STATEMENT


Escrow No. 160360276
Title Order No. FWPN- TO16000355-JM


The undersigned, PACIFIC EIH SACRAMENTO LLC, intending to be legally bound, does
hereby certify as follows:
1.
The undersigned has reviewed Report No. FWPN-TO16000355-JM dated March 18, 2016
at 07:30 AM [to be updated, if applicable].

2.
That there are no leases or agreements (recorded or unrecorded) affecting the
Property, or other parties in possession, except as shown on the attached
Exhibit A. As to those items set forth on Exhibit A, there are no options to
purchase or rights of first refusal to purchase contained in the respective
leases and/or agreements other than specifically indicated on Exhibit A.

(Exhibit A attached    __X__ Yes    _____No)
3.
That the undersigned knows of no unrecorded claims against the property, nor any
set of facts by reason of which title to the property might be disputed or
questioned, and has been in peaceable and undisputed possession of the premises
since title was acquired.

4.
That there has not been any construction, repairs, alterations or improvements
made, ordered or contracted to be made on or to the premises, nor materials
ordered therefor within the last six months which has not been paid for; nor are
there any fixtures attached to the premises which have not been paid for in
full; that there are no outstanding or disputed claims for any such work or
item; and that there have not been any improvements erected upon the property
during the current year subject to any taxes for the current year which may
hereafter be assessed or levied by virtue of new construction completed or
partially completed during the current year except as shown on attached Exhibit
B.

(Exhibit B attached    _____ Yes    _____ No)
5.
That to the best of the knowledge of the undersigned there has been no violation
of any covenants, conditions or restrictions of record affecting the premises
and that there are no disputes with any adjoining property owners as to the
location of property lines, or the encroachment of any improvements, except as
may be shown on the survey previously delivered to Chicago Title Insurance
Company.



I-1

--------------------------------------------------------------------------------



This statement is made for the purpose of aiding Chicago Title Insurance Company
in determining the insurability of title to the property, and to induce said
Company to issue its policies of title insurance and the undersigned avers the
foregoing statements are true and correct to the best of its knowledge and
belief.
I understand that the Title Insurance Company is relying on the representations
contained herein in insuring same, and would not insure same, unless said
representations were made.




EXECUTED this ______ day of __________, 2016.




PACIFIC EIH SACRAMENTO LLC,
a Delaware limited liability company
 
 
 
 
By:
 
Name:
 
Title:
 





Address:    Pacific EIH Sacramento LLC
        c/o Pacific Eagle Holdings Corporation
353 Sacramento Street, Suite 1788
San Francisco, California 94111


Phone:        (415) 780-7300








I-2

--------------------------------------------------------------------------------




EXHIBIT J
LETTER TO TENANTS
__________, 2016
Re:
Sale of 353 Sacramento Street, San Francisco, California

Dear Tenant:
Please be advised that as of [Closing Date], PACIFIC EIH SACRAMENTO LLC, a
Delaware limited liability company (“Seller”), the owner of the office building
commonly known as 353 Sacramento Street, San Francisco, California, has sold its
interest therein to ____________________, a _______________ (“Buyer”).
Buyer has assumed all of the obligations of the landlord under your lease from
this day forward, including any obligation to return your security deposit in
accordance with the provisions of your lease.
Unless and until you are otherwise notified in writing by Buyer, the address of
Buyer for all purposes under your Lease (including the payment of rent and the
giving of any notices provided for in your Lease) is attached hereto as
Schedule 1.
Your security deposit, if any, under the Lease has been transferred to Buyer.
SELLER:
PACIFIC EIH SACRAMENTO LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
BUYER:
 
 
a
,
 
 
 
 
 
 
By:
 
 
 
a
 
 
 
its
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 





J-1

--------------------------------------------------------------------------------





SCHEDULE 1
BUYER’S NOTICE


For All Notices:
 
 
 
 
 
 
 
 
 
Attention:
 
 
Telephone:
 
 
Telecopy:
 
 
 
 
With a copy to:
 
 
c/o [Property Manager]
 
 
 
 
 
Attention:
Property Manger
 
Telephone:
 
 
Telecopy:
 
 
 
 
Payment Address:
 
 
 
 
 
 
Attention:
 
 
Telephone:
 
 
Telecopy:
 





J-2

--------------------------------------------------------------------------------




EXHIBIT K
NOTICE TO VENDORS
__________, 2016
Re:
Sale of 353 Sacramento Street, San Francisco, California (the “Premises”)

Dear Vendor:
Please be advised that the Premises have this day been conveyed and your service
contract has been assigned from PACIFIC EIH SACRAMENTO LLC, a Delaware limited
liability company (“Prior Owner”), to ____________________, a _______________
(“New Owner”).
Until further notice, all correspondence, notices and invoices shall be directed
to the New Owner at the following address:
    
 
 
 
 



PRIOR OWNER:
PACIFIC EIH SACRAMENTO LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
NEW OWNER:
 
 
a
,
 
 
 
 
 
 
By:
 
 
 
a
 
 
 
its
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 



K-1

--------------------------------------------------------------------------------




EXHIBIT L
BUYER’S CLOSING CERTIFICATION
Pursuant to Section 4.7 of that certain Purchase and Sale Agreement (the
“Agreement”) dated as of __________, 2016, between PACIFIC EIH SACRAMENTO LLC, a
Delaware limited liability company (“Seller”), and ____________________, a
_______________ (“Buyer”), Buyer hereby certifies to Seller that all
representations and warranties of Buyer contained in Section 4.6 of the
Agreement are true, correct and complete as of the date hereof.
Dated: __________, 2016.


BUYER:
 
 
a
,
 
 
 
 
 
 
By:
 
 
 
a
 
 
 
its
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 







L-1